       Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 1 of 68



 1 Steve A. Miller (State Bar No. 171815)
   Steve A. Miller, PC
 2
   1625 Larimer Street, No. 2906
 3 Denver, CO 80202
   Ph# 303-892-9933
 4 Fax: 303-892-8925
   Email: sampc01@gmail.com
 5
   Jonathan E. Fortman (40319MO)
 6
   Law Office of Jonathan E. Fortman, LLC
 7 250 St. Catherine Street
   Florissant, MO 63031
 8 Ph# (314) 522-2312
   Fax: (314) 524-1519
 9 Email: jef@fortmanlaw.com

10
     John C. Kress (53396 MO)
11   Kress Law, LLC
     P.O. Box 6525
12   St. Louis, MO 63125
     Ph.#: (314) 631-3883
13   Fax: (314) 332-1534
14   Email: jckress@thekresslawfirm.com

15 Attorneys for Objector Aaron Miller

16
                            UNITED STATES DISTRICT COURT
17             NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
     IN RE YAHOO! INC. CUSTOMER DATA           ) No. 16-md-02752-LHK
18   SECURITY BREACH LITIGATION                )
                                               ) OBJECTION OF ABSENT CLASS
19                                             ) MEMBER AARON MILLER TO
20                                             ) CLASS ACTION SETTLEMENT
                                               )
21                                             ) Date:      April 2, 2020
                                               ) Time:      1:30 p.m.
22                                             ) Courtroom: 8, 4th Floor
                                               ) Judge:     Hon. Lucy H. Koh
23   _________________________________________ )
24

25            Comes now absent class member Aaron Miller and hereby objects to the proposed class
26
     settlement in this case. Objector Miller received the attached email from Yahoo at his email
27
     address notifying him that he was a class member. Aaron Miller has not objected to any class
28
                                                          `
     Objection of Absent Class Member Aaron Miller to            Case No. 16-md-02752-LHK
     Class Action Settlement
                                                        Page 1
       Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 2 of 68



 1 action settlements within the past three (3) years. Aaron Miller is represented by counsel set forth

 2
     below who do not intend on appearing at the fairness hearing. The reasons for Aaron Miller’s
 3
     objection are set forth below.
 4
                                                  LEGAL STANDARD
 5

 6            “[T]he district judge has a heavy duty to ensure that any settlement is ‘fair,

 7 reasonable, and adequate’ and that the fee awarded plaintiffs’ counsel is entirely

 8
     appropriate.” Piambino v. Bailey, 757 F.2d 1112, 1139 (11th Cir. 1985) (“Piambino II”).
 9
     This duty is “akin to the high duty of care that the law requires of fiduciaries.” Figueroa v.
10

11 Sharper Image Corp., 517 F. Supp. 2d 1292, 1320 (S.D. Fla. 2007) (quoting Synfuel

12 Techs., Inc. v. DHL Express (USA), Inc., 463 F.3d 646, 652 (7th Cir. 2006)). This judicial

13
     duty to protect the rights of the absent plaintiffs extends to the class certification decision,
14
     obliging district courts to conduct a “rigorous analysis” to ensure compliance with Rule 23
15

16 certification prerequisites. Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011).

17 The burden of proving these prerequisites resides with certification proponents. Valley

18
     Drug Co. v. Geneva Pharms., Inc., 350 F.3d 1181, 1187 (11th Cir. 2003). Aside from trial
19
     manageability concerns, that burden is no lighter for a settlement-only class certification.
20

21 Rule 23(a) and (b)(3) requirements are “designed to protect absentees by blocking

22 unwarranted or overbroad class definition” and “demand undiluted, even heightened

23
     attention in the settlement context.” Amchem Prods., Inc. v. Windsor, 521 US. 591, 620
24
     (1997).
25

26                                                      ARGUMENT

27 I. The proposed Settlement should be denied because the majority of the class
     members are forced to accept credit and identity protection as the “benefit” of the
28
                                              `
     Objection of Absent Class Member Aaron Miller to              Case No. 16-md-02752-LHK
     Class Action Settlement
                                                          Page 2
       Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 3 of 68



 1 settlement, without providing class members with the choice of a cash payout.

 2
              The settlement makes clear that the class members do not have a choice and must
 3
     accept the offered “credit monitoring services,” as set forth on the website, instead of
 4

 5 selecting cash. (FAQS-17. “How Do I File a Claim for Credit Monitoring Services or

 6 Alternative Compensation?”). Incredibly, class members are treated in a paternalistic

 7
     fashion in that the parties assume they “know what is best” for the class members and
 8
     refuse to pay them cash unless-and only if-the class members “verify that you already have
 9

10 such protection for at least one year.” (Id.) Class members are required to already carry or

11 maintain credit monitoring in order to become eligible to receive the chance of receiving

12
     One Hundred Dollars ($100.00) (FAQS-12. “What if I Already Have Protection Against
13
     Identity Theft and Fraud and I Don’t Want More?”).
14

15            Forcing class members to take “credit monitoring” or “identity protection” that they

16 do not want is not a settlement. Instead, this is nothing more than a vehicle for loading up

17
     attorneys’ fees paid out by the Defendant in this case. Class Counsel touts the value of the
18
     “credit monitoring”, claiming its worth $14.95 per month for each class member (“The
19

20 actual value to class members is significant. The AllClear services have a monthly retail

21 value of $14.95.” (Doc #416, p. 11, lines 12-13). However, AllClear service has not been

22 received well in past data breach class actions, and its business practices should be

23
     scrutinized by this Court, as discussed further below.
24

25
              Without questioning the actual value of AllClear’s credit monitoring, it makes

26 perfect sense to offer the class members the cash value of the two years worth of credit

27 monitoring, which is $358.80 per class member. Not surprisingly, there is no discussion of

28
                                                          `
     Objection of Absent Class Member Aaron Miller to            Case No. 16-md-02752-LHK
     Class Action Settlement
                                                        Page 3
       Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 4 of 68



 1 this as an option for the class members. Indeed, the class is informed that even the $100

 2
     they might receive is specious at best, as “[t]hat amount could decrease if the amount of all
 3
     valid claims exceeds the amount of the Settlement Fund . . .” (Id., FAQS-12). Class
 4

 5 Counsel leaves dangling the chance that the amount could actually increase to as high as

 6 $358.80- the supposed value of the credit protection offered to class members as their

 7
     “settlement.” ( Id.)
 8
              The only guarantee made to class members is that they get questionable credit
 9

10 monitoring from AllClear, and that Class Counsel will apply for a fee award of “no more

11 than $ 30 Million, and costs and expenses of up to $2.5 Million. “ (FAQs-8. “How will

12
     Class Counsel Be Paid?”). Class Counsel is also silent with the deal made with AllClear,
13
     and does not disclose such amount on the website, in a manner designed to inform the
14

15 class members.

16            The FAQs do not inform the class members that the “credit monitoring” is being
17
     paid out of the settlement fund of $117 Million. Instead, the FAQs lead the class member
18
     to believe that it is just one of many benefits offered to the class from the Defendant and
19

20 that “credit monitoring services may be automatically extended to Settlement Class

21 Members for a period longer than two years if there are sufficient funds left in the

22
     Settlement Fund.” (FAQs-11).
23
              Class members need to read legal pleadings, particularly the Motion for Final
24

25 Approval filed on January 31, 2020 (Doc #414), if they want to understand how the deal

26 with Allclear works for the class members to determine whether this “credit monitoring” is

27
     worthwhile. Class members are not automatically enrolled. The credit monitoring
28
                                                          `
     Objection of Absent Class Member Aaron Miller to            Case No. 16-md-02752-LHK
     Class Action Settlement
                                                        Page 4
       Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 5 of 68



 1 provision states as follows:

 2
                          Two years of credit monitoring and identity theft
 3                protection services from AllClear ID will also be provided
                  from the Setttlement Fund, at a cost of $24 million. S.A. 4.1,
 4                4.7. Importantly, the Credit Monitoring Services are not
                  capped at any enrollment number; hence, if all 194 million
 5                Class Members enroll, all will be covered for $24 million-
                  shifting the rise of greater than historically anticipated
 6                enrollment to the vendor rather than the settlement fund.
 7
     (Doc #414, p. 15, lines 20-25). So, the essence of the settlement is payment of $24 Million

 8 to AllClear ID, for the privilege of handling potentially each and every class members’

 9 credit monitoring for two years- all 194 million class members. It is self-evident why the

10
     parties chose not to simply enroll each and every class member without requiring the filing
11
     of a claim. Essentially, Allclear would be handling the credit monitoring allegedly worth
12

13 payment of $69,607,200,000.00 for a two year period, at $358.80 for each and every class

14 member. Obviously, under these circumstances Allclear would be working for free, or

15
     donating its credit protection. But the parties know that only 3% of class members
16
     respond to emails concerning class action settlements, so the likelihood of many class
17

18 members responding in general is particularly abysmal. See FTC Staff Report, Consumers

19 and Class Actions: A Retrospective and Analysis of Settlement Campaigns, 11 (Sept.

20
     2019).
21
              Class Counsel decided to make receipt of the credit monitoring mandatory under
22

23 certain circumstance without any explanation to class members as to how the $24 Million

24 was negotiated. For example, why not $5 Million, or a scaled system that pays dollar for

25
     dollar or a discount for each and every person who signs up for the “credit monitoring”
26
     with a cap or limit on the amount paid out by Defendant. Why pay out $24 Million
27

28
                                                          `
     Objection of Absent Class Member Aaron Miller to            Case No. 16-md-02752-LHK
     Class Action Settlement
                                                        Page 5
       Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 6 of 68



 1 Dollars for credit monitoring that doesn’t actually provide any real benefits to the class

 2
     members in the event that identity theft or fraud occurs? Class members receive the
 3
     equivalent of hand-holding by Allclear, and nothing more:
 4

 5                            Recovering from fraud or identity theft is a time-
                       consuming, costly affair for anyone going through it alone.
 6                     Settlement Class Members who sign up for Credit Monitoring
                       Services will receive access to Fraud Resolution Services
 7                     through AllClear ID after the Settlement becomes final. Fraud
                       Resolution Specialists will be available by telephone, e-mail,
 8                     and mail to help you with important but time-consuming tasks
                       such as placing fraud alerts with credit bureaus, disputing
 9                     inaccurate information on your credit reports, scheduling calls
                       with creditors and other service providers, and working with
10                     law enforcement and government agencies to dispute
11                     fraudulent information. . .

12 (FAQs-13. “Will The Settlement Help Me Deal With Identify Theft or Fraud if it

13 Happens?”). Essentially, AllClear is available to perhaps guide or talk with class members

14
     if they have an issue. But what is all to clear is no effective assistance is offered if a class
15
     member is the victim of identity fraud or theft. AllClear is there just to talk with the
16

17 consumers to ‘help you” with “time consuming tasks.” Indeed, such is the nature of the

18 services rendered by AllClear, as discussed further below.

19
              Interestingly, the consumers who don’t live in the United States, but instead live in
20
     Israel receive cash instead of the mandatory “credit monitoring” (“AllClear ID Credit
21

22 Monitoring Services are not available to residents of Israel. However, if you are

23 Settlement Class Member residing in Israel, you are eligible for Alternative

24
     Compensation”-FAQs-11). As set forth below, it is likely to be an advantage not to have
25
     to take on AllClear’s “credit monitoring”, given the multitude of consumer complaints
26

27 concerning the monitoring that was provided in previous class action settlements

28
                                                          `
     Objection of Absent Class Member Aaron Miller to            Case No. 16-md-02752-LHK
     Class Action Settlement
                                                        Page 6
       Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 7 of 68



 1 concerning data breach cases. The majority of class members have to shoulder the burden

 2
     of paying out cash to other class members for “alternative compensation” while they
 3
     receive worthless credit monitoring.
 4

 5            This Court should deny the proposed settlement until such time as the parties

 6 present a settlement in which the class members can be compensated in cash in the

 7
     guaranteed amount of $358.80 per class member, with the alternative choice of “credit
 8
     monitoring.”
 9

10 II.   This Court should reject the proposed Settlement, because the Credit
   Monitoring, which is the primary benefit that most class members are eligible to
11 receive is administered by AllClear ID, which is ineffective and subject to numerous
   consumer complaints.
12
              Complaints have been made to the Better Business Bureau where AllClear is
13

14 located. Some of these complaints stem from AllClear’s handling of billing of customers

15 (class members) without their authorization, and failure to remedy the billing situation in a

16
     timely manner:
17

18                     They billed me without notifying me, and you cannot get to
                       talk to the billing department until they call you in three
19                     business days. So I am not able to cancel the service. They
                       also have two accounts open in my name and I was unable to
20                     clear it up. . . I called them to resolve this, but the people I
21
                       spoke with said there was nothing they could do.

22 (Exh 1; Better Business Bureau- AllClear ID Complaints, dated 9/21/2018). Other

23 complaints involve money either incorrectly withdrawn by AllClear, or not posted to the

24
     account. (Exh 1, BBB, 2/19/2018; 11/14/2018).
25
              Many consumers have been linked to AllClear ID due to other class action
26

27 settlements, and have had less than glowing reviews as to the usefulness of the “product”

28
                                                          `
     Objection of Absent Class Member Aaron Miller to            Case No. 16-md-02752-LHK
     Class Action Settlement
                                                        Page 7
       Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 8 of 68



 1 they peddle to members of the class, as noted by a class member from a Delta Airlines data

 2
     breach filed with the Better Business Bureau on June 22, 2018, alleging “Their registration
 3
     process never worked and I found their services useless.” (Exh 1). This same complaining
 4

 5 class member was unable to have her account information deleted from AllClear, and

 6 found the company to have acted unprofessionally. Id. Incredibly, AllClear refused her

 7
     request to delete her information from their system as “we have been unable to reach her”
 8
     and that due to AllClear’s “stringent privacy policy” they needed to speak with her before
 9

10 deleting her information, in order to “authenticate her account” that she wanted to close.

11 (Exh 1, response dated July 5, 2018). And that’s how AllClear treats people who just want

12
     to be left alone and deleted from their database.
13
              It seems that AllClear is not the solution, but yet another problem created by what
14

15 we can assume is well intentioned class counsel under the mistaken impression this

16 company ‘helps’ class members.

17
              Another class member on May 3, 2018 was dismayed to learn that AllClear’s
18
     response to the member being turned in to collections and taking a “hit” on their credit
19

20 who was not alerted to problems with his account was simply told that “it was an error on

21 our end, you know, technology has a mind of its own.” This class member reported that

22
     his “credit has been ruined due to an incident I knew nothing about and now I can’t get a
23
     mortgage at a decent rate.” (Exh 1, BBB). Disturbingly, the class member complains that
24

25 despite AllClear admitting it made a mistake, it only “offered 30 days of free coverage for

26 a service that clearly does not work” Id. AllClear did nothing to restore the class

27
     member’s credit, and the class member warns “not to waste their time or money with this
28
                                                          `
     Objection of Absent Class Member Aaron Miller to            Case No. 16-md-02752-LHK
     Class Action Settlement
                                                        Page 8
       Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 9 of 68



 1 worthless company.” Id.

 2
              Other occasions, it is simply the mind-numbing ineptitude displayed by AllClear
 3
     concerning the operation of its phone and computer system as demonstrated in this brief
 4

 5 complaint filed on February 9, 2018:

 6                     All clear contacts my phone numbers ______ & _______ every
                       day informing me that there is an alert on my credit. I when I
 7                     call there (sic) 855 number, there are no alerts.
 8
     (Exh 1, BBB). While not jeopardizing a class member’s credit rating, or idling while fraud
 9
     is occurring, at minimum AllClear is just unhelpful, and an irritant in the daily lives of
10

11 class members they claim to assist. In many instances, it is questionable as to whether or

12 not AllClear is honest in their responses posted with the Better Business Bureau (Exh 1).

13
              For example, a deaf veteran complained on October 11, 2017 that he was receiving
14
     services from AllClear that he did not want, and wished to have cancelled immediately.
15

16 However, AllClear refused, claiming that the consumer would have to call AllClear, even

17 though he could not communicate by phone (Exh 1, BBB). Oddly, on November 6, 2017,

18
     AllClear alleges it “reached out” to the consumer and “resolved his concerns” and that this
19
     deaf consumer decided not to cancel his account, and that he “thanked us.” Id. Notable,
20

21 AllClear does not explain how they made this communication, or managed this

22 communication with the subject who was deaf.

23
              On these complaints alone, the integrity and efficacy of AllClear’s “credit
24
     protection” is called into question. Again, at minimum, AllClear is simply not providing
25

26
     the service they claim to provide, and at worst are actually culpable for the breach of its

27 “credit protection” offered to consumers and class members.

28
                                                          `
     Objection of Absent Class Member Aaron Miller to            Case No. 16-md-02752-LHK
     Class Action Settlement
                                                        Page 9
      Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 10 of 68



 1            Other consumers express concern with not only the delivery of the services, but the
 2
     quality thereof:
 3
                              One of the biggest concerns is about how, compared to
 4
                       other services, Allclear ID is not as comprehensive in its
 5                     monitoring. It only monitors basic credit information and does
                       not look at public records, medical insurance information,
 6                     criminal records, or sex offender registries. Therefore, it does
 7                     not protect against all types of identity theft, nor will it be
                       helpful in all circumstances.
 8
     (Exh 2, AllClear ID Review- Is it Legit?, p. 2). At minimum, AllClear does not deliver the
 9

10 scope of services that most class members would anticipate. Furthermore, the reviews

11 show that for the $15 a month charge, that “one would generally expect a little more than

12
     what they offer.” Id. Instead, a $10.00 a month Lifelock package offers more to the class
13
     member than the $15.00 package offered by AllClear. Id. at p.5. Another competitor,
14

15 Identity Guard, was recommended over AllClear at $5.00 a month less. Id. It is quite

16 apparent that AllClear may not be the best choice for handling class members protection

17
     services for identity theft and fraud.
18
              Multiple complaints are found on BestCompany.com. The best reviews show that
19

20 AllClear is “slow” at notifying past class members of concerns, often weeks after the

21 event. (Exh 3, BestCompany Reviews AllClear, Amy and Alyssa Boren, October 9th and

22
     7th 2019). Other reviewers were not so generous, stating “Do not use ALLCLEAR” and
23
     that it is a “scam” and that “the only thing clear about it is not to join this company!
24

25 You’re ALL CLEARly wasting your time and your money!” (Exh. 3, Linda Lee Leder-

26 Yates, March 13, 2019). Another reviewer gave AllClear one “star” and stated that “wish

27
     the number were lower.” (Id., Bert May 29, 2019). Dissatisfaction is abundant with
28
                                                          `
     Objection of Absent Class Member Aaron Miller to         Case No. 16-md-02752-LHK
     Class Action Settlement
                                                        Page 10
      Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 11 of 68



 1 AllClear, and many consumers discuss that they received AllClear because of a data

 2
     breach (Exh 3, p. 4). Consumers even report that they don’t trust AllClear to have their
 3
     confidential information, such as CZM on March 29, 2019 (Exh 3, p. 4-(“I really don’t
 4

 5 want them to have my SS# or any information.”). Or, in the words of another unhappy

 6 class member:

 7
                       The fact that the US Govt contracted with these idiots should
 8                     be investigated. It was free to me due to a data breach at my
                       agency another non-quality beltway bandit outfit!”
 9

10 according to Paul on February 5, 2018 (Exh. 3, p. 4). Or Jackie Murray on February 9,

11 2017 who felt compelled to complain that AllClear contacted her 4 months after someone

12
     opened a credit card account in her name, stating “How is this going to help me?” (Exh-3,
13
     p. 5). Then there is Andy, who on August 17, 2017 describes AllClear as “Worthless”,
14

15 after learning that someone applied for a credit card in his name in California even though

16 he lives in Texas- and AllClear didn’t raise an alert or flag the transaction. Instead, he

17
     learned of the fraud by his credit card company sending a confirming letter to his address
18
     in Texas (Exh-3, p. 4-5).
19

20            Exhibit 3 contains approximately fifty (50) complaints, dating from 2019 back

21 through 2015. They are primarily negative reviews, disclosing that AllClear was provided

22
     to the consumer as part of a databreach settlement. To discuss each and every one in this
23
     pleading would be redundant, and involve easily another twenty pages of briefing. The
24

25 majority of the reviews discuss the lack of competency of the personnel at AllClear, and

26 numerous references that it is a “scam.” The more benign reviews simply complain of

27
     information provided well after the fact, that is untimely and unhelpful to the consumer.
28
                                                          `
     Objection of Absent Class Member Aaron Miller to         Case No. 16-md-02752-LHK
     Class Action Settlement
                                                        Page 11
      Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 12 of 68



 1 None of these reviews supports appointment of AllClear to receive 24 Million Dollars of

 2
     the Settlement Fund.
 3
              Exhibits 4 and 5 are attached and incorporated herein and contain additional
 4

 5 complaints found on the website for BestCompany.com, and should be reviewed and

 6 considered by this Court before determining whether or not class members should be

 7
     subjected to the “services” of AllClear ID, yet again for a data breach. Exhibits 4 and 5
 8
     each contain approximately another sixty-five (65) complaints, making the total number of
 9

10 negative complaints against AllClear numbering approximately 115 on the

11 BestCompany.com website.

12
              Because of the vast number of complaints concerning AllClear’s services, this
13
     Court should require that class counsel find another suitable vendor that can
14

15 provide/deliver the services for the class members, and disclose to the court and the class

16 members those vendors that would be appropriate, and the screening criteria used in order

17
     to avoid this particular problem in the future.
18
     III. The Attorneys’ fees award should be reduced to reflect the actual value of the
19 settlement to the class members which, for the majority of the class, consists of
     ineffective, or unhelpful credit monitoring by AllClear ID.
20

21            Counsel seeks fees of 25.5 percent of the common fund, or $30 Million. Much of

22 the fee is linked to the provision of credit monitoring services that are clearly ineffective as

23
     past complaints have revealed. Even the lodestar submitted ($16,518.130, and 1,500
24
     “future hours” at $753,862) cannot justify the paltry benefits provided to the class here
25

26
     (Doc 416, p. 27). Class Counsel justifies the 25.5% as being the “benchmark” in this

27 circuit but acknowledged that the court can make a downward departure from the

28
                                                          `
     Objection of Absent Class Member Aaron Miller to         Case No. 16-md-02752-LHK
     Class Action Settlement
                                                        Page 12
      Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 13 of 68



 1 benchmark. (Doc #416, p. 7). Nothing in this case justifies the windfall of $30 Million

 2
     Dollars, while the bulk of the class members who bother to file a claim receive ineffective
 3
     “credit monitoring”. Because of economies of scale, a reasonable fee award should utilize
 4

 5 sliding scale percentage to prevent a windfall for plaintiffs’ attorneys at the expense of the

 6 class. See, e.g., Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 122 (2d Cir. 2005).

 7
     “It is generally not 150 times more difficult to prepare, try and settle a $150 million case
 8
     than it is to try a $1 million case.” In re NASDAQ Market-Makers Antitrust Litig., 187
 9

10 F.R.D. 465, 486 (S.D.N.Y. 1998). “The existence of a scaling effect—the fee percent

11 decreases as class recovery increases—is central to justifying aggregate litigation such as

12
     class actions. Plaintiffs’ ability to aggregate into classes that reduce the percentage of
13
     recovery devoted to fees should be a hallmark of a well-functioning class action system.”
14

15 Theodore Eisenberg & Geoffrey P. Miller, Attorney Fees and Expenses in Class Action

16 Settlements: 1993–2008, 7 J. EMPIRICAL LEGAL STUD. 248, 263 (2010). Here, class

17
     counsels’ fees are cutting into the class recovery. After deducting the $30 Million in fees,
18
     and another $24 Million in payment to AllClear to provide “credit monitoring,” the
19

20 available cash on hand to actually pay class members is reduced to $63 Million. With

21 costs of administration, this amount likely decreases right back to where the parties were

22
     when they sought certification of this action at $50 Million before the Court instructed the
23
     parties to go back and do it again. (See Motion for Preliminary Approval). This
24

25 settlement is almost the same settlement previously rejected by the Court, but with more

26 attorneys’ fees paid. Class counsel makes the claim that “non-monetary relief” has an

27
     added value of $306 Million, allegedly creating a common fund of $423.5 Million, and
28
                                                          `
     Objection of Absent Class Member Aaron Miller to         Case No. 16-md-02752-LHK
     Class Action Settlement
                                                        Page 13
      Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 14 of 68



 1 then claims the requested fee of $30 Million is only 7% of such amount (Doc 416, p. 11).

 2
     The additional $306 Million is money Defendant is spending to make it competitive, and
 3
     to continue to function after the data breach. Class Counsel should not be able to use
 4

 5 Defendant’s decision to upgrade its resources and product as a basis to establish attorney’s

 6 fees. These cash outlays by Defendant benefit the Defendant- not the class member, and

 7
     therefore cannot be a basis for attorneys’ fees. See e.g., Twigg v. Sears, Roebuck & Co.,
 8
     153 F.3d 1222, 1226-29 (11th Cir. 1998); n re Baby Prods. Antitrust Litig., 708 F.3d 163,
 9

10 170 (3d Cir. 2013).

11            Moreover, the value of the “credit monitoring” is vastly overstated, and is
12
     considered “compensation in kind.” As such “compensation in kind is worth less than cash
13
     of the same nominal value.” In re Mexico Money Transfer Litig., 267 F.3d 743, 748 (7th
14

15 Cir. 2001). Indeed, the $117 Million covers the “costs” of credit monitoring. But the “the

16 standard [under Rule 23] is not how much money a company spends on purported benefits,

17
     but the value of those benefits to the class.” In re Bluetooth Headset Prods. Liab. Litig,
18
     654 F.3d 935, 944 (9th Cir. 2011) Importantly, it is unclear if it is the Defendant who made
19

20 the contract with Allclear for the $24 Million payment or class counsel or perhaps both.

21 The actual value to class members is not equal to the $358.80 “retail price” that class

22
     counsel estimates. See, e.g., In re Anthem Inc. Data Breach Litig., 2018 WL 3960068, at
23
     *7 (N.D. Cal. Aug. 17, 2018) (rejecting “retail price” for valuing nonmonetary credit
24

25 monitoring). Instead, the actual value is likely no more than $5, as described above.

26            Class Counsels’ fees should be reduced to reflect that most class members will
27
     receive inadequate credit monitoring or, in the alternative, a cash payment likely to be just
28
                                                          `
     Objection of Absent Class Member Aaron Miller to         Case No. 16-md-02752-LHK
     Class Action Settlement
                                                        Page 14
      Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 15 of 68



 1 pennies on the dollar of the amount reflected in the notice. In addition, attorneys’ fees

 2
     should only be based upon the actual value of the credit monitoring services which is
 3
     significantly less than the retail amount touted in the settlement.
 4

 5                                                      CONCLUSION

 6            For the foregoing reasons, the proposed settlement should be rejected.
 7

 8
                                                          Respectfully submitted,
 9

10                                                        _/s/ Steve A. Miller________________________
11                                                        Steve A. Miller (SBN 171815)
                                                          Steve A. Miller, PC
12                                                        1625 Larimer Street, No. 2906
                                                          Denver, CO 80202
13                                                        Ph# 303-892-9933
                                                          Fax: 303-892-8925
14                                                        Email: sampc01@gmail.com
15

16                                                        Jonathan E. Fortman (40319MO)
                                                          Law Office of Jonathan E. Fortman, LLC
17                                                        250 St. Catherine Street
                                                          Florissant, MO 63031
18
                                                          Ph# (314) 522-2312
19                                                        Fax: (314) 524-1519
                                                          Email: jef@fortmanlaw.com
20

21                                                        John C. Kress (#53396 MO)
                                                          Kress Law, LLC
22
                                                          P.O. Box 6525
23                                                        St. Louis, MO 63125
                                                          Ph.#: (314) 631-3883
24                                                        Fax: (314) 332-1534
                                                          Email: jckress@thekresslawfirm.com
25
                                                          Attorneys for Objector Aaron Miller
26

27

28
                                                             `
     Objection of Absent Class Member Aaron Miller to            Case No. 16-md-02752-LHK
     Class Action Settlement
                                                           Page 15
      Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 16 of 68



 1                                           CERTIFICATE OF SERVICE
 2
           A copy of the foregoing has been served upon all parties by operation of the Court’s
                                  th
 3 electronic filing system this 6 day of March, 2020.

 4                                                      ____/s/ Steve A. Miller________________

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           `
     Objection of Absent Class Member Aaron Miller to          Case No. 16-md-02752-LHK
     Class Action Settlement
                                                         Page 16
Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 17 of 68
Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 18 of 68
Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 19 of 68
Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 20 of 68
                Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 21 of 68

       Better Business Bureau®
                  Home > Texas > Austin > Identity Theft Protection > AllClear ID > Complaints


 Complaints

Complaints                                                                                Austin, TX 78701-2482


              AllClear ID                                                                  http://www.allclearid.com
                                                                                          (855) 434-8077




 Complaint Type: Problems with Product/Service           Status: Resolved
                                                                                                           03/09/2019
              Began rec'ing emails from this company about a week ago. EVERY DAY. Everyday alerting me to
              the fact that everything looks good with my protection. i NEVER signed up for this service and do
              not understand why I suddenly began getting reports from them. If it is due to a third party
              business that signed me up for this service do to a cyber security breach...then I wish to know
              exactly which business signed me up for this on behalf of its customers. Usually the customers
              are provided with a link from the company which suffered the breach and the customers are
              required to complete the sign up process if they wish to utilize the monitoring service being paid
              for by the party who suffered the breach. I want to know WHY I suddenly began rec'ing a
              'monthly report' EVERY dAY for something I was not aware I was even signed up for! I need an
              explanation. If this has not been the doing of a major cooperation or business that suffered a
              security breach , then I want this ceased IMMEDIATELY! I also want all of my data cleared from
              their data bases!




   Response                                                                                              03/14/2019

   Support Supervisor *** reached out to ***** and resolved her concerns. *** reviewed how she has our
   services and why she received multiple emails from AllClear ID. ***** opted to stay in the service at this
   time.




   Customer Response                                                                                     03/14/2019



                                                                                       Leave a message
                                                                                                                        /
                    Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 22 of 68
  Better Business Bureau:

  I have reviewed the response made by the business in reference to complaint ID ********, and ﬁnd that this
  resolution is satisfactory to me.

  Regards,

  ***** ******




Complaint Type: Problems with Product/Service             Status: Resolved
                                                                                                          02/15/2019
                 On February 14, 2019, I received an email from ********************** stating my "Monthly report" No
                 Suspicious Activity Found. Dear *****, None of your personal information was detected last month
                 through the Identity Theft Monitoring service. If we ﬁnd any activity in the future, you will be
                 alerted by a phone call. I don't know who these people are, nor do I subscribe or pay for their
                 services. I responded to their email asking why they emailed me if I am NOT their customer,
                 furthermore, I contacted AllClear ID thru Facebook messenger with the same message and they
                 have not responded to either one.




  Response                                                                                              02/15/2019

  Hello,


  Support Supervisor ******* reached out to Mr. ****** and resolved his concerns about the email he
  received. ******* apologized for the inconvenience this caused, reviewed how he obtained our services
  and assisted with cancelling his account. Mr. ******** account was also submitted to have all his personal
  information removed from our systems. Please feel free to reach out to us if any future concerns arise.


  Sincerely,


  **** **********
  ******* ********* *******
  ****** ******************************




  Customer Response                                                                                     02/18/2019



                                                                                                                        /
                   Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 23 of 68
  Better Business Bureau:

  I have reviewed the response made by the business in reference to complaint ID ********, and ﬁnd that this
  resolution is satisfactory to me.

  Regards,

  ***** ******




Complaint Type: Billing/Collection Issues        Status: Answered
                                                                                                       11/14/2018
                 I had 2 years free fraud protection, through my medical company. Due to the fact my information
                 may have been compromised. All clear i d emailed me to let me know that my two years of free
                 service will be up November 30th 2018. They gave me a deal to pay $102 for the year, starting
                 December ﬁrst 2018. Instead they took the money the next day having checks bounce now and
                 they wouldn't return my money. I now have my bank trying to collect my money, and trying to
                 redeem myself to the people I sent checks to. I want nothing ever to do with this company. I am
                 still free until November 30th why would they take my money early? And have checks bouncing
                 in my account.




  Response                                                                                          11/26/2018




                                                                                                                    /
                Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 24 of 68
  AllClear ID reached out to Ms. ****** to address her concerns around the renewal of her identity
  protection coverage on November 14 and 16, 2018 after Ms. ****** contacted our call center. After
  reviewing the call and the information the agent provided Ms. ******, AllClear realized that incorrect
  information was conveyed to Ms. ****** around billing expectations. The agent stated the account would
  not be billed until the new subscription started in December. This is incorrect. Once a new subscription is
  added to an account, it will be billed within 3 to 5 business days. We have coached the agent to ensure
  this is does not reoccur in the future.

  When we spoke with Ms. ******, we apologized for her experience. We have refunded Ms. ******'s account.
  The refund was processed on November 16. On November 21, AllClear Supervisor ******* reached out
  one last time to ensure that Ms. ****** knew to expect a refund. ******* also offered a free year of service
  due to the error. A voice mail was left with the Ms. ****** with a direct line to speak to an AllClear senior
  agent who is aware of the issue and can process the free year of service.

  We consider this matter resolved and we would be glad to honor our offer to Ms. ****** of the free year of
  service if she is interested.

  Please let me know if you have any additional questions.
  Sincerely,
  **** **********
  Support Readiness Manager
  EMAIL ******************************
  OFFICE ************




Complaint Type: Problems with Product/Service         Status: Resolved
                                                                                                      09/21/2018
             They billed me without notifying me, and you cannot get to talk to the billing department until
             they call you in three business days. So I am not able to cancel the service. They also have two
             accounts open in my name and I was unable to clear it up. Furthermore they did not notify me
             when my credit was used to open accounts as they are supposed to, even when it is I who is
             opening the account. So the service is unreliable because if it were not me who is opening the
             accounts, I would not have been notiﬁed. I called them to resolve this, but the people I spoke with
             said there was nothing they could do.




Complaint Type: Problems with Product/Service         Status: Answered
                                                                                                      06/22/2018
             I received a subscription to AllClear through Delta Airlines due to a data breach. Their registration
             process never worked and I found their services useless. I contact the company on 6/22/2018 to
             have my account deleted and my information removed from their database. First off my call was
             answered in a very unprofessional manner, by someone who remained silent on the line for
             about 30 seconds, and then proceeded to just say hello, instead of identifying the business I was
             calling. After repeatedly repeating my information and my request, spending over 30 minutes on
             hold, not only did she not know how to remove my information, she apparently also could not ﬁnd
                                                                                                                     /
                    Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 25 of 68
              anyone in supervision. My request to speak with a supervisor, was only followed up by her telling
              me what a supervisor would say.




  Response                                                                                          07/05/2018

  Hello,


  In regards to Ms. ******’s previous interactions with our support team, we apologize for the service she
  experienced and have conducted coaching as well as additional training to ensure this behavior does
  not happen again.
  We reached out to Ms. ****** on 6/22, 6/25, 6/26 and 6/27 to address her concerns regarding removing
  her information from AllClear ID’s systems. Unfortunately, we have been unable to reach her. Due to our
  stringent privacy policy, we must verbally speak to Ms. ****** to authenticate her account. Once this is
  complete, we will have the account cancelled and her information purged from AllClear ID’s system. To
  complete the cancellation process, Ms. ****** can reach Support Supervisor *** directly at ***** ********.


  Sincerely,
  **** **********
  Support Readiness Manager




Complaint Type: Problems with Product/Service         Status: Answered
                                                                                                      05/03/2018
              Bottom Line Up Front: Allclear did not alert me and had no idea that I was turned into collections
              and that my credit score had taken a signiﬁcant hit. Not until after I called them and informed
              them of the issue did they have any awareness of it. The representative I spoke with at ﬁrst
              assured me that they would help me ﬁx my credit and would "take care of me." Much to my
              dismay, the "Investigator" brieﬂy looked into, literally said "it was an error on our end, you know,
              technology has a mind of its own." She offered a very insincere apology and that was it. I pressed
              her further, hoping for the ﬁrst guy’s promise to come true, and I reminded her that it was
              Allclear’s job to inform me of negative impacts on my credit, not the other way around, which is
              how it happened and that I wanted help. After a brief hold for her to speak with her supervisor,
              she came back and offered 30 days of free coverage for a service that clearly does not work and
              that was it because it was not fraudulent activity - - despite their admitted failure to alert me.
              Allclear failed to protect me or my credit and takes no responsibility, aside from admitting their
              error; yet nothing to help restore my credit. I am beyond disappointed in them given their pledge
              of taking care of customers, yet so egregiously failing to do so and offering no real help. How is
              30 days free coverage of a service that does not work and has already failed me supposed to be
              of any value to me? Honestly, I found this offer (their response) offensive, which exacerbated the
              need for this complaint. My credit has been ruined due to an incident I knew nothing about and
              now I can't get a mortgage at a decent rate. I remained a client of Allclear’s in order to prevent
              this exact kind of mishap from happening, and they blatantly failed and even admitted it. I implore
              everyone, especially Veterans, not to waste their time or money with this worthless company. I

                                                                                                                     /
                Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 26 of 68
             believed by being a customer of Allclear's that I would be alerted of activity against my credit and
             that I would recieve help in the event something did occur - - yet neither happened.




  Response                                                                                         05/10/2018

  Hello,
  Our Supervisor J***** reached out to Mr. H*** and addressed his concerns regarding the credit monitoring
  service. We reviewed how the service works, what does and does not trigger a new alert, and why this
  was not reported as a new credit monitoring alert. Mr. H*** was satisﬁed with the information provided
  and should any further concerns arise can reach out to J*****.


  Sincerely,
  A*** C*********
  Support Readiness Manager




Complaint Type: Billing/Collection Issues     Status: Resolved
                                                                                                      02/19/2018
             Account renewal check mailed to All Clear ID on 1/31/18. Several follow up calls made to company
             thereafter to account for check. Check was received by company on 2/7/18; Check Number **** in
             the amount of $358.20. From 2/7/18 to the date of this complaint, 2/19/18, this check has not
             posted or cleared my bank - PNC Bank, Centerville, Ohio. Repeated calls and e-mails to All Clear
             ID have yielded no positive responses, regarding the status of my check. I was told on 5 to 6
             occasions that customers are not allowed to be transferred to Billing Oﬃce of All Clear ID, and
             that someone will call me, which, from then to now as not occured. Responses to my repeated e-
             mails asking about the status & whereabouts of my personal check have gone unreturned with no
             responses. As of this writing, my personal check still has not been posted and cleared through my
             bank, and another call placed to All Clear ID this morning, asking for Billing to call me has
             garnered no response.




  Customer Response                                                                                02/23/2018




                                                                                                                    /
                    Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 27 of 68
  Better Business Bureau:

  I have reviewed the response made by the business in reference to complaint ID ********, and ﬁnd that this
  resolution is satisfactory to me.
  Per above-mentioned complaint, there has been successful resolution to this matter and this case can be
  closed, as completed.
  Yesterday, Wednesday, February 21st, 2018, my check **** in the amount of $358.20 did post to my bank
  here in Centerville, Ohio. I again called my bank this morning and they did conﬁrm check received and
  cleared, thus All Clear ID ﬁnished this transaction, per my request.
  Ms. ******, thank you so much for your assistance in this matter. I don't believe at this time that this matter
  would have been resolved successfully without you/BBB - Austin, Texas! Thank you, again!
  Please proceed with closing Complaint ID: ********, as resolved.

  Regards,

  ***** *******




Complaint Type: Problems with Product/Service          Status: Answered
                                                                                                        02/09/2018
              All clear contacts my phone numbers (**********) & (**********) every day informing me that there is
              an alert on my credit. When i call there 855 number, there are no alerts.




  Response                                                                                            02/16/2018

  In regards to Ms. *********'s concerns, we have resolved the issue regarding the multiple calls she was
  receiving on her account. Ms. ********* spoke to customer support on 2/10/18 and reviewed the alert we
  were reaching out about. She will not receive another call in regards to this issue. A support supervisor
  made multiple attempts to reach out to Ms. ********* to address this complaint and any other concerns she
  has but has been unsuccessful in reaching her. If there are any additional concerns or questions, please
  call our support number at ***** ******** or email support at **********************.


  Sincerely,
  **** **********
  Support Readiness Manager




Complaint Type: Advertising/Sales Issues         Status: Answered
                                                                                                          10/11/2017
                                                                                                                       /
                    Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 28 of 68
                 I began receiving computer on-line services for computer security from AllClear ID, and to my
                 knowledge NEVER signed up or agreed to any such service. I attempted to contact them via on-
                 line to no avail. Then I received e-mails from them. Once they assumed I was a customer and\or
                 had an account I immediately replied to PLEASE CANCEL any or such account, I did NOT want
                 their services. I then received a reply from them that "They CANNOT cancel an account via "On-
                 line" and that I would have to call them. I AM A NEAR DEAF VETERAN! I currently cannot
                 communicate by phone.




     Response                                                                                                           11/06/2017

     Our support supervisor ***** reached out to Mr. ****** and resolved his concerns. Mr. ****** was under the
     impression we were a different company he had dealings with. Jaime explained how he had our services
     and Mr. ****** thanked us for following up and decided not to cancel his account.

     Let me know if you have any additional questions or concerns.

     Thank you,

     **** **********
     Support Readiness Manager




BBB Business Proﬁles may not be reproduced for sales or promotional purposes.
BBB Business Proﬁles are provided solely to assist you in exercising your own best judgment. BBB asks third parties who publish complaints,
reviews and/or responses on this website to aﬃrm that the information provided is accurate. However, BBB does not verify the accuracy of
information provided by third parties, and does not guarantee the accuracy of any information in Business Proﬁles.
When considering complaint information, please take into account the company's size and volume of transactions, and understand that the
nature of complaints and a ﬁrm's responses to them are often more important than the number of complaints.
BBB Business Proﬁles generally cover a three-year reporting period. BBB Business Proﬁles are subject to change at any time. If you choose
to do business with this business, please let the business know that you contacted BBB for a BBB Business Proﬁle.
As a matter of policy, BBB does not endorse any product, service or business.




 © 2020, International Association of Better Business Bureaus, Inc., separately incorporated Better Business
 Bureau organizations in the US, Canada and Mexico and BBB Institute for Marketplace Trust, Inc. All rights
                                                  reserved.




                                                                                                                                        /
             Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 29 of 68




                                                Advertiser Disclosure (https://www.eliteperson
      Identity Theft Companies Reviews              alﬁnance.com/advertisement-disclosure/)



AllClearID Review: Is it Legit? Is It
Worth It? Or is it a Scam?
     EPF     Last Update: January 25, 2020




Before reading this post:


  REVIEW BEST 10 IDENTITY THEFT PROTECTION COMPANIES 2020 (HTTPS://WWW.ELITEPERS
  ONALFINANCE.COM/BEST-IDENTITY-THEFT-PROTECTION/)




For those of you shopping for identity theft protection, you might look at the different
offerings and determine that the costs are not really worth it.

Here comes AllClearID with FREE identity theft protection for you or your family.

What Is AllClearId, are They Legit or Scam?

                                                                                                 /
              Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 30 of 68
All Clear ID is an identity theft protection suite that offers both consumer and business
protection. Formerly known as Debix, All Clear ID is located in Austin, TX.

They currently have a BBB rating of A. They tout company values, such as integrity,
customer service, pride and ownership.

They believe that basic identity theft protection should be free to all people who need it.
Identity theft is a huge problem for people and families, and there’s no reason why they
should have to pay to be alerted if someone tries to steal their identity.

But, are they really practicing what they preach?

AllClearID Reviews: What Are People Saying?
On their website, they list a variety of testimonials. They rave about their service, claiming
that they are all very pleased. They say that the operation is well-run.

They also express satisfaction in the voice-detection service used for contacting support.

However, we must look at the critical reviews to determine whether or not the service is truly
worth it.

One of the biggest concerns is about how, compared to other services, AllClearId is not as
comprehensive in its monitoring. It only monitors basic credit information and does not look
at public records, medical insurance information, criminal records, or sex offender
registries. Therefore, it does not protect against all types of identity theft, nor will it be
helpful in all circumstances.

Since $15/month is standard for many types of protection offered by many of the top
companies, one would generally expect a little more than what they offer.

However, you should not read these reviews and form your opinion entirely on them.
Fortunately, here at Elite Personal Finance, we have compiled the complete list of features
that this company offers for their different packages.

AllClear Basic: FREE Identity Theft Protection


                                                                                                 /
              Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 31 of 68
AllClear’s Basic package is not advertised on their website. However, you can sign up for it
through the website, and it is very easy.

Simply go to the AllClearId website, click “Sign Up”, and switch the “Pro” package to “Basic”.
There, you will see that it costs $0.00 per month.

However, the free package only includes identity theft repair and restoration: it does not
include fraud detection, credit monitoring, alerts, or immediate support. It also does not
include any insurance: any out-of-pocket costs with repair will have to be paid.

You should get this package if you want protection from identity theft and an option to
restore it if you end up getting it stolen.

Otherwise, it is recommended to get more comprehensive paid packages, especially if you
feel like you have something to lose.

AllClear Plus: The Essential Package
AllClear Plus is not available to order on their website. It is only available from a liates and
businesses that offer it to their employees.

However, this package is reasonably comprehensive and offers a few different protection
options, such as:

  Fraud Detection: If someone tries to take out a loan in your name, you will be alerted to
  the suspicious activity.
  Phone Alerts: You can get these alerts even on the go. They’re promised to be safe and
  secure, as well.
  Immediate Support: You will be able to get support right away simply by picking up the
  phone.
  $1 Million Identity Theft Insurance: You will be allowed $1 million in coverage for out-of-
  pocket costs associated with identity theft restoration.

As stated before, this package is only offered by businesses, and not by All Clear ID directly.
You might get this type of protection if you bought a larger package from a different
company, or you might get it from your employer. Typically you will not be paying up front
for this.

However, there is a better package, at a reasonable cost, that can be purchased directly.
                                                                                                   /
              Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 32 of 68
AllClear Pro: $14.95/month Comprehensive Package
Unlike AllClear Plus, you can get this package directly from the AllClearID website.

This package offers a bit extra that the AllClear Plus package, but the extra offerings make
all the difference.

These offerings, in addition to everything the Plus package has, are:

  Credit Monitoring: If there’s a suspicious activity on your credit report, they will notify
  you of the activity.
  Lost Wallet Protection: if you lose your wallet, AllClear can help speed up the process of
  protecting your credit cards and health cards from being used.

AllClearID vs. Lifelock
Lifelock is one of the top recommended identity theft protection companies, rated typically
either #1. They specialize in offering very comprehensive services for a cost that anyone
can afford.

They have three packages: a $10/month, $20/month, and $30/month package.

So, what’s the same between the $10/month Life lock package and the $15/mo AllClear
package?

  $1 Million ID Theft Insurance: Both companies offer to pay out-of-pocket expenses
  totaling up to $1 million.
  Identity Restoration Support: Both companies promise to help restore a stolen identity.
  Lost Wallet Protection: Both companies will help you cancel your credit cards and
  prevent harmful info from being stolen.
  Alerts: Both companies will alert you in case of potential problems.
  Immediate Support

What does AllClear offer in addition?

  Credit Monitoring: AllClear will monitor credit score activity at all 3 bureaus. Lifelock
  offers this, but only in their $20/month and up package.

What does Lifelock offer in addition?

  Reduced Pre-Approved Credit Cards: Lifelock will help you stop those annoying pre-
  approved card offers and prevent mail thieves from getting access to sensitive
                                                                                                /
            Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 33 of 68
  information. AllClear does not do this, either.

It is easily shown that the $10 package alone is far more comprehensive than AllClear’s $15
package.

AllClearID vs. Identity Guard
Identity Guard is another top identity theft protection service provider. Their recommended
suite is $20/month, which is $5/month over All Clear. However, they have a $10/month
service, called Identity Guard Essentials.

So, what do both companies offer? Let’s compare AllClear Pro to Identity Guard Essentials.

  $1 Million ID Theft Insurance
  Identity Restoration Support
  Lost Wallet Protection
  Alerts
  Immediate Support

Identity Guard’s basic packages offers almost the same things as AllClear’s best package!
Similarly, All Clear ID offers credit monitoring, which IG does not.

However, IG offers the following in addition (and for only $10/month):

  Victim Assistance: They will do their best to lower the stress of a stolen identity and will
  help you through a troubling time.
  Account Takeover Alerts: They will notify you in case someone tries to pose as you at a
  bank to get access to your bank and change your information.
  Black Market Monitoring
  SSN Monitoring: They will monitor activity on your SSN, which All Clear will not do. This is
  quite important!

As you can see, IG remains a better bet than All Clear, and it is $5 per month cheaper!

Should I Get Free Identity Theft Protection?
Free identity theft protection is right for you if:

  You are a student and do not have an extensive credit history or a large budget
  You do not want to pay for the added services of protection, and prefer to resolve the
  issues yourself
                                                                                                 /
             Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 34 of 68
It is very hard to beat ‘free’. However, for just $10/month extra, you could have more peace
of mind and be reassured that your identity, in case of being stolen, is safe, along with your
assets and your credit reputation.
(https://www.elitepersonal nance.com/wp-content/uploads/2015/08/allclear-id.jpg)


           Elite Personal Finance




     (https://10 Tips to Ensure Your Child’s Identity Stays Safe (https://www.elitepersonal
                 PREVIOUS ARTICALS



  www.elitﬁnance.com/10-tips-to-ensure-your-childs-identity-stays-safe/)
   eperson
   alfinanc
  e.com/10
  -tips-to-e
  nsure-yo
  ur-childs-
  identity-s
   tays-saf
       e/)




                                                                                                 /
          Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 35 of 68
                                                           NEXT ARTICALS

Privacy Guard Review: Honest Review of a Credit Report and Protection Ser
                                                                              (https://
               vice (https://www.elitepersonalﬁnance.com/privacy-guard/)    www.elit
                                                                            eperson
                                                                            alfinanc
                                                                            e.com/pri
                                                                            vacy-gu
                                                                               ard/)


Recommended Articles
(https://www.elitepersonalﬁnance.com/best-loans-ri/)




        Debt

  Best Loans for Good and Bad Credit Rhode Island, Payday Loans 2020
  (https://www.elitepersonalﬁnance.com/best-loans-ri/)

       EPF     March 5, 2020


  View All Studies [toc] Best Personal Loans for Bad Credit In Rhode Island 2020 [sc
  name="loans_rhode_island_bad_credit"] Best Good Credit Loans In Rhode Island…



(https://www.elitepersonalﬁnance.com/best-loans-pa/)


                                                                                          /
            Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 36 of 68




          Debt

    Best Loans for Good and Bad Credit Pennsylvania, Payday Loans 2020
    (https://www.elitepersonalﬁnance.com/best-loans-pa/)

         EPF     March 5, 2020


    View All Studies [toc] Best Personal Loans for Bad Credit In Pennsylvania 2020 [sc
    name="loans_pennsylvania_bad_credit"] Best Good Credit Loans In Pennsylvania…



LATEST CATEGORIES POST

WalletHub Credit Monitoring Review – The Only Daily Updated Credit Score Site ! (https://
www.elitepersonalﬁnance.com/wallethub-credit-monitoring-review/)

Identity Theft Safeguard – Advanced Guide from Elite Personal Finance (https://www.elite
personalﬁnance.com/identity-theft-safeguard/)

Review of 3 Best Free Credit Monitoring Companies (https://www.elitepersonalﬁnance.co
m/review-of-best-free-credit-monitoring-companies/)

Best Identity Theft Protection Plans for Children 2020 (https://www.elitepersonalﬁnance.c
om/best-identity-theft-protection-plans-for-children/)

Best Identity Theft Protection Plans for Families 2020 (https://www.elitepersonalﬁnance.c
om/best-identity-theft-protection-families/)


SEARCH


     Search



CATEGORIES
                                                                                            /
         Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 37 of 68
Answers (https://www.elitepersonalﬁnance.com/category/answers/)
Apps (https://www.elitepersonalﬁnance.com/category/apps/)
Auto (https://www.elitepersonalﬁnance.com/category/auto/)
Banking (https://www.elitepersonalﬁnance.com/category/banking/)
Business Loans (https://www.elitepersonalﬁnance.com/category/business-loans/)
College Students (https://www.elitepersonalﬁnance.com/category/college-students/)
Credit Card Reviews (https://www.elitepersonalﬁnance.com/category/credit-cards-revie
ws/)
Credit Cards (https://www.elitepersonalﬁnance.com/category/credit-cards/)
Credit Report (https://www.elitepersonalﬁnance.com/category/credit-report/)
Debt (https://www.elitepersonalﬁnance.com/category/debt/)
Financial News (https://www.elitepersonalﬁnance.com/category/ﬁnancial-news/)
Fraud (https://www.elitepersonalﬁnance.com/category/fraud/)
Identity Theft (https://www.elitepersonalﬁnance.com/category/identity-theft/)
Identity Theft Companies Reviews (https://www.elitepersonalﬁnance.com/category/ide
ntity-theft-companies-reviews/)
Identity Theft Stories (https://www.elitepersonalﬁnance.com/category/identity-theft-sto
ries/)
Infographics (https://www.elitepersonalﬁnance.com/category/infographics/)
Insurance (https://www.elitepersonalﬁnance.com/category/insurance/)
IRA (https://www.elitepersonalﬁnance.com/category/ira/)
Living (https://www.elitepersonalﬁnance.com/category/living/)
Loan Reviews (https://www.elitepersonalﬁnance.com/category/loan-reviews/)
Loans (https://www.elitepersonalﬁnance.com/category/loans/)
Loans By State (https://www.elitepersonalﬁnance.com/category/loans-by-state/)
Make Money (https://www.elitepersonalﬁnance.com/category/make-money/)
Roundups (https://www.elitepersonalﬁnance.com/category/roundups/)
Save Money (https://www.elitepersonalﬁnance.com/category/save-money/)
Scams (https://www.elitepersonalﬁnance.com/category/scams/)
Scholarship (https://www.elitepersonalﬁnance.com/category/scholarship/)
Studies (https://www.elitepersonalﬁnance.com/category/studies/)
Travel (https://www.elitepersonalﬁnance.com/category/travel/)


                                                                                      /
       Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 38 of 68
RECENT POSTS

          (https://www.elitepersonalﬁnance.com/best-loans-ri/)
          Best Loans for Good and Bad Credit Rhode Island, Payday Loans 2020 (htt
          ps://www.elitepersonalﬁnance.com/best-loans-ri/)

          March 5, 2020

          (https://www.elitepersonalﬁnance.com/best-loans-pa/)
          Best Loans for Good and Bad Credit Pennsylvania, Payday Loans 2020 (htt
          ps://www.elitepersonalﬁnance.com/best-loans-pa/)

          March 5, 2020

          (https://www.elitepersonalﬁnance.com/multiple-credit-cards-fee-managin
          g-strategies/)
          How to Only $1 Lose Can Lead to More than $1,000 in Loses, if You Don't M
          anage Your Credit Cards Correctly? (https://www.elitepersonalﬁnance.co
          m/multiple-credit-cards-fee-managing-strategies/)

          February 27, 2020

          (https://www.elitepersonalﬁnance.com/minimum-on-your-credit-card/)
          When You Shouldn’t Pay More Than a Minimum on Your Credit Card, Even
          If You Have Money? (https://www.elitepersonalﬁnance.com/minimum-on-
          your-credit-card/)

          February 20, 2020

          (https://www.elitepersonalﬁnance.com/how-a-soft-inquiry-can-lead-to-loan
          -disapproval/)
          How a Soft Inquiry Can Lead to Loan Disapproval? (https://www.eliteperso
          nalﬁnance.com/how-a-soft-inquiry-can-lead-to-loan-disapproval/)

          February 18, 2020




AS SEEN ON

                                                                                   /
               Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 39 of 68




About

About EPF (https://www.elitepersonalﬁnance.com/about)

Contact us (https://www.elitepersonalﬁnance.com/contact)

Blog (https://www.elitepersonalﬁnance.com/blog)

Career (https://www.elitepersonalﬁnance.com/work-elite-personal-ﬁnance/)

University (https://www.elitepersonalﬁnance.com/university)

Rankings (https://www.elitepersonalﬁnance.com/rankings)

Write for Us (https://www.elitepersonalﬁnance.com/write-for-us)

Scholarship (https://www.elitepersonalﬁnance.com/scholarship/)

Advertiser Disclosure (https://www.elitepersonalﬁnance.com/advertisement-disclosure)


Experts

Ask Our Experts (https://www.elitepersonalﬁnance.com/ask-our-experts)

How We Rank (https://www.elitepersonalﬁnance.com/how-we-rank)

Contributors (https://www.elitepersonalﬁnance.com/contributors)

Feedback (https://www.elitepersonalﬁnance.com/feedback)


Blogs

Identity Theft Blog (https://www.elitepersonalﬁnance.com/category/identity-theft)

Loans Blog (https://www.elitepersonalﬁnance.com/category/loans)

Credit Report Blog (https://www.elitepersonalﬁnance.com/category/credit-report)

Credit Cards Blog (https://www.elitepersonalﬁnance.com/category/credit-cards)


EPF Rankings

Top Credit Cards Rankings (https://www.elitepersonalﬁnance.com/category/credit-cards-reviews)

Top Loans Rankings (https://www.elitepersonalﬁnance.com/category/loan-reviews)

Top Identity Theft Rankings (https://www.elitepersonalﬁnance.com/category/loan-reviews)




                  Loan Help Center
                                                                                                /
               Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 40 of 68
                   If you have problem ﬁnding a loan and want help from us, don’t hesitate
                   to contact our Loan Help Center. No matter the issue, we’ll ﬁnd a
                   solution that works for you. We do NOT sell or send your personal
                   information to list of lenders! An expert will contact you short and try
                   help you.


                        GET HELP (HTTPS://WWW.ELITEPERSONALFINANCE.COM/LOAN-HELP-CENTE
                                                      R/)


Privacy and Security



    We always use a secure and up-to-date SSL certiﬁcate to provide a private connection to our site.

Latest from the Blog

           (https://www.elitepersonalﬁnance.com/best-loans-ri/)

Best Loans for Good and Bad Credit Rhode Island, Payday Loans 2020 (https://www.elitepersonalﬁnance.com/b
est-loans-ri/)

View All Studies [toc] Best Personal Loans for Bad Credit In Rhode Island 2020 [sc
name="loans_rhode_island_bad_credit"] Best Good Credit Loans In Rhode Island 2020 [sc…

           (https://www.elitepersonalﬁnance.com/best-loans-pa/)
Best Loans for Good and Bad Credit Pennsylvania, Payday Loans 2020 (https://www.elitepersonalﬁnance.com/b
est-loans-pa/)

View All Studies [toc] Best Personal Loans for Bad Credit In Pennsylvania 2020 [sc
name="loans_pennsylvania_bad_credit"] Best Good Credit Loans In Pennsylvania 2020 [sc…



           (https://www.elitepersonalﬁnance.com/multiple-credit-cards-fee-managing-stra

tegies/)
How to Only $1 Lose Can Lead to More than $1,000 in Loses, if You Don’t Manage Your Credit Cards Correctly? (h
ttps://www.elitepersonalﬁnance.com/multiple-credit-cards-fee-managing-strategies/)

Having multiple credit cards has a lot of advantages, but also a lot of disadvantages. Advantages are: You have
money on the side. You don't pay any interest, in case you don’t use these money. And other... And many…




                                                                                                                  /
Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 41 of 68


              (https://www.facebook.com/elitepersonalﬁnance/)




                      (https://twitter.com/ElitePersonalFi)


       Privacy (https://www.elitepersonalﬁnance.com/privacy)
  Terms & Conditions (https://www.elitepersonalﬁnance.com/terms)

      ElitePersonalFinance © Copyright 2020, All Rights Reserved.




                                                                    /
              Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 42 of 68




                       AllClear ID
                       1.0                              4.6              Compare
                           113 User Reviews       Overall Score




                                                              Pro le Not Claimed
BestCompany.com is trying to work directly with this company to verify the accuracy of the information on this page. Thank you for your
                                           patience as we make sure we’re getting it right.

                                                          Are you a representative of this company?


                                                                    Claim this Pro le




  Company Details
  Price                                                                                                                      $14.95/Month

  Insurance                                                                                                                      $1 Million

  Time in Business                                                                                                                16 Years

  Number of Reviews                                                                                                                      113

  LAST UPDATED: FEBRUARY 14TH, 2020




Founded in 2004 and headquartered in Austin, Texas, AllClear ID provides identity protection services to organizations, businesses,
individuals, and families.

AllClear ID identity theft monitoring and credit monitoring services include identity repair, identity theft monitoring, phone alerts,
AllClear investigator support, identity theft insurance, lost wallet protection, and ChildScan monitoring.

The company is also partnered with the National Cyber-Forensics & Training Alliance (NCFTA) to provide enhanced identity theft
protection.




Top Ranked Companies


           #1   NortonLifeLock
                                                                                                       View Pro le     |     Visit Site
           9.9 Overall Score   4              (935)




           #2   IdentityIQ
                                                                                                       View Pro le     |     Visit Site
           8.6 Overall Score   4.1              (301)




           #3   Complete ID
                                                                                                       View Pro le     |     Visit Site
           8.4 Overall Score   3.7              (407)
             Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 43 of 68
    The Good
    Monitoring Services

    Identity Theft Insurance

    CISSP Certi ed

    Simple Enrollment Process

    Resource Center


Monitoring Services
AllClear ID works to protect its customers' identities by offering a number of monitoring services, including monitoring of credit reports
from all three major credit bureaus (Equifax, Experian, and TransUnion), nancial account monitoring, social security number monitoring,
and ChildScan monitoring.

If suspicious activity is detected, AllClear ID has the ability to place credit freezes and issue fraud alerts to the customer. In the event of
child identity theft, AllClear ID will send an alert to the child’s parent/guardian, conduct a full investigation, and will help repair the
child’s identity.


Identity Theft Insurance
If a customer of AllClear ID becomes a victim of identity theft, they will be covered by the company's $1 million identity theft insurance
policy, which reimburses customers for expenses and nancial losses related to the theft, including up to $10,000 in lost wages. AllClear
ID also offers lost wallet protection services.


CISSP Certi ed
AllClear ID is a Certi ed Information Systems Security Professional. To earn this certi cation, companies must have several years of
experience and pass the CISSP exam.


Simple Enrollment Process
The company does require customers (those who are 18 years or older) to enroll in order to obtain identity theft protection services
including identity repair, however, the enrollment process appears to be fairly simple.

In terms of enrollment, potential customers, are asked to select a protection plan and create a pro le. The initial enrollment form also
has a section for consumers to add in a promotion code.

Those who are employed by businesses and organizations that have paid for AllClear ID’s protection service can get full identity theft
protection coverage that includes everything from credit report monitoring to data breach response protection and identity theft repair
by enrolling with a company code.


Resource Center
AllClear ID's website offers an online resource center for that all website users can visit. This resource center covers topics revolving
around fraud resolution, investigation, protection tips, child safety, credit, fraud alerts, online safety, tax fraud, and more.




    The Bad
    Limited Recovery Services
    No Online Purchases

    No Antivirus Software


Limited Recovery Services
AllClear ID's restoration services are limited to nancial identity recovery and lost wallet assistance. The company's identity theft
protection service does not include medical, criminal, or tax identity recovery services to those who have fallen victim to identity theft.

Additionally, it is unclear whether or not AllClear ID has the policy to help individuals with pre-existing conditions or utilizes the limited
power of attorney.


Limited Website Information
              Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 44 of 68
AllClear ID does not appear to provide enough information on its corporate website regarding its identity theft protection services. In
order to obtain more information about AllClear ID's theft protection services, potential customers must ll out an enrollment form or
reach out to the company directly.


No Antivirus Software
The identity protection company does not provide its customers with antivirus software to protect sensitive data on their personal
computers.

Meanwhile, there are many other companies in the identity theft protection industry that do provide antivirus software to their
consumers. Those interested in AllClear ID services should take this into consideration as they will have to purchase their own
protective software if they enroll in this company’s security services.




   The Bottom Line
AllClear ID is CISSP certi ed, offers several monitoring services including credit monitoring, nancial account monitoring, social security
number monitoring, and ChildScan monitoring, and provides customers with up to $1 million in identity theft insurance for lost wages as
well as lost wallet services.

The company is also partnered with the National Cyber-Forensics & Training Alliance (NCFTA) and has a simple customer enrollment
process. Additionally, AllClear ID provides customers with phone alerts and an online resource center.

Unfortunately, AllClear ID does not appear to provide potential consumers with much website information regarding its identity
protection services. To obtain more information about the company's services, potential consumers have to ll out the enrollment form
on AllClear ID's corporate website or contact the company directly.

Additionally, AllClear ID's identity recovery services are limited and the company does not provide customers with any antivirus or
other protective software for any devices. Those interested in AllClear ID's services are encouraged to view recent AllClear ID reviews
and ratings before deciding to enroll.

View Best Identity Theft Companies



   Are there any inaccuracies in this review? We take our accuracy very seriously and would love your feedback. Give feedback here.




  WHY CAN I TRUST BESTCOMPANY.COM




User Reviews                                                                                                                   Write a Review


STAR RATING                     REVIEW BREAKDOWN                               SENTIMENT CRITERIA

                                5                                   1%                               Value for your money

1.0                             4
                                3
                                                                    4%
                                                                    0%
                                                                                              Quality of product or service
                                                                                                          Customer service
                                2                                   2%                          Company trustworthiness
              113 Reviews       1                                   94%




      Search within Reviews                                                        Filter by: All Reviews             Sort by: Recently Added




                   Amy Boren                                                             Alyssa Boren
   October 9th, 2019                                                      October 7th, 2019

   I got a free year due to a data breach. They have been great           We have received a free year after a data breach. They alert
   at notifying me when there is a concern. But they are usually          me when there are concerns but weeks after the event. A
   3-4 week behind the concerning occurrence. But other than              little slow in contacting me I feel.
   that I think they do a great job.
         Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 45 of 68

                                                                                      Bert
                 Linda Lee Leder-Yates                               May 29th, 2019                                          DETAILS
March 13th, 2019
                                                                     Wish the number were lower. We have had All Clear Id since
Do Not Use ALLCLEAR! What's clear about it is there a scam           2013 I think. They will send text messages. Here is our story.
company telling me that they had a security breach with HAP          In November my credit card was hacked , they never called
insurance and that my information may have been breached             and when I called the rep says. Call your company and le a
with a bunch of possible outcomes, they asked and veri ed            police report get a new card and you are good. So I did all
my name ., the funny thing is that I don't have HAP insurance        this, thank goodness my credit card company helped me, it
to begin with!, they asked me rst to spell my name which I           was hacked in California. Figured our worry was over. We
told them it was Linda and she asked me to spell it for her so       heard nothing from all clear id. Then someone set up a
I did and this is how I spelled it LINDEA ....(Really)... and then   account at ebay in my husbands name we closed it. Then a
she veri ed that she seen me! (What????) Really somebody             pay pal account was opened we closed it, then a pay pal
out there has spelt Linda that way ! Lol                             credit account we closed it. Then they hacked our bank, our
all they wanted to do is tell me they could sign me up for free      email and our att account. So I went to Equifax, my husbands
and that all clear would be picking up the bill for one year.,       SSN was sold on the dark web. He got a parking ticket no
mighty nice of this company since the only thing clear about         call, we went out of state use our credit cards we go the
it is not to join this company! You're ALL CLEARly wasting           same place every year, they texted my husband, not me, we
your time and your money!                                            both used our cards. We signed up for life lock on Tuesday,
                                                                     on wed they called my husbands SSN was on the dark web,
                                                                     they are clearing that up, and monitoring his SSN the mess
                                                                     we have that all clear ID missed they are xing. They called
                                                                     us and texted us to let us no that my husband got a parking
                                                                     ticket. So when comparing no you get what you pay for. We
                 Thomas                                              canceled All Clear Id. The best feature they have they are all
May 29th, 2018                                         DETAILS       nice on the phone.

They are very rude people, they offer fraud alert features
that allow the customer to easily turn ON, but they do not
make it easy for the customer if they need to turn off. The
service seems very unhelpful.

                                                                                      Jennifer Anderson
                                                                     May 16th, 2018

                                                                     I was gifted free all clear serivce for 3 years. In that time I
                 CZM                                                 was promptly contacted if there were any issues. I open a
March 29th, 2018                                                     few things during this time and I was always noti ed by email
                                                                     and phone of the activities on my account. Very professional.
I also got an offer because of a breach. Turns out I was
registered with them from another one a few years ago.
Obviously, they don't do their job because it only expired this
past January and during the time it was supposedly in effect,
I opened several credit card accounts. Never heard a thing
from them! So when I called today to sign up, it took forever
                                                                                      Paul
to answer simple questions and to ask if they purge or wipe                                                                  DETAILS
                                                                     February 5th, 2018
your information after you leave them. Was transferred to
their "fraud department" as sales person could only read             OMG these people S^$# I cannot for the life f me reach a
back their policy info and couldn't answer the question              human being either on line or have them call its all
properly.                                                            automated.
They also only monitor one credit reporting service, so that's       The fact that the US Govt conracted with these idiots should
not very useful either. Long and short, I nally was                  be investigated. It was free to me due to a data beach at my
transferred to a "fraud department" supervisor who said he           agency another non-quality beltway bandit out t!
had to put in a request to purge my information from their
system. He offered to con rm via email and let's hope he
does. I really don't want them to have my SS# or any
information.

                                                                                      Andrei Shesternev
                                                                     February 1st, 2018

                                                                     I have a breach of guaranteed rate company. they provided
                 Andy
                                                                     free service for 2 years of allclear ID ... called 2 times to sigh
August 7th, 2017
                                                                     up ... spend an hour of my life ... rst person could't turn on
         Case 5:16-md-02752-LHK Documentcomputer
                                         432 Filed        03/06/20 Page 46 of 68
                                                 ... second could't navigate through web site ...                            lling
Worthless. I got their service free because of a security
                                                                   was like I'm calling to fraud company ... not the company who
breach at another company that had my credit card. In the
                                                                   protect from fraud
meantime, someone applied to get a credit card in my name
from California, even though I live in Texas. Apparently that
wasn't enough to raise an alert. Thankfully the credit card
company sent a con rmation letter to my address.
                                                                                     jackie murray
                                                                   February 9th, 2017

                                                                   Got a call today from All Clear to tell me there was new
                                                                   activity on my account...credit account opened at a certain
                 James
                                                                   bank. That happened 4 months ago. How is this going to help
January 23rd, 2017
                                                                   me?
I got this service free because of the anthem breach. I fell for
the whole your identity is safe bull. About 6 months ago my
identity was stolen 7 account in 4 states in the amount of
roughly$20,000! I monitor my credit through a free service
and found the hard inquiries. I was livid when three days                            Frett Drett
later I was noti ed that everything was ne and there was           November 11th, 2016
nothing to report. I still haven't received an alert or anything
                                                                   I have had two credit accounts fraudulently set up which I
saying there is or was a problem. I even froze my credit
                                                                   had to cancel myself. AllClear still has not informed me my
through all three bureaus. I did receive an email today asking
                                                                   info was stolen. This was over two MONTHS ago when the
if I would like to buy their service. I'm amazed that they are
                                                                    rst one showed up.
still in business! I guess it is true there is a sucker born
everyday! My suggestion is run from this service! Your better
                                                                   They are completely bogus and their Pro product is simply an
off going at is on your own not to mention more protected.
                                                                   attempt to get more of your info for their own purposes. It
                                                                   may have changed, but their Privacy Policy gave them
                                                                   permission to use your info for marketing purposes.




                 Lisa Ellram
November 11th, 2016

I did not think all clear was doing a great job because it                           Dere
noti ed me about my (legitimate) Macy's card application           July 25th, 2016
after about 3 weeks, when I had starting using it the rst day
                                                                   dif cult to cancel service
and racked up hundreds of dollars! But months later, when
someone else fraudulently applied for Barclay's card in my
name, they caught it right away and called me/e-mailed until
I responded. They got oin the line with Barclays and me,
where we talked through everything, had the application
                                                                                     Steve
stopped. They then advised me how to put aletrts in with all       July 15th, 2016
the credit agencies, sent all the paperwork, etc. I found this
very helpful-- saved me tons of time & money.                      I have a poor hearing and do not want to be called.
                                                                   Everything they do is thru the phone calling when I'm not
                                                                   available to listen to their lengthy unclear phone calls.
                                                                   Cancelling their service require many hours going thru their
                                                                   useless website and getting multiple annoying phone calls. To
                                                                   this date I still could not cancel their services despite several
                 Pete                                              requests
May 10th, 2016

Their contract is onerous. I was never informed of the
insurance limitations until after I asked questions about the
claims process. They insist I speak with AIG and will not take
                                                                                     Jonathan Birdsey
responsibility for any claims. They are unable to x my ID          March 2nd, 2016
issues as promised. Prior to the contract they guaranteed it.
Once I have requested it, they indicate it can't be done. My       Received free protection from Anthem, but only covers one
claim is sitting in their hands for over 5 months. They claim a    bureau. and would expire in May.
$1M policy, but there is no mathematical or logical way to
achieve that. They only grant up to $1000 for lawyers which        Received another free protection program from UCONN
in an ID theft situation can take 10s of thousands of dollars.     that covers all three, but would expire in February.
         Case 5:16-md-02752-LHK DocumentWould
                                         432 notFiled
Been with them 9 months and only received 3 monthly
                                                        03/06/20 Page 47 of 68
                                                 give the better program through February, and
reports which I had to personally request. I get faster alerts       then let me switch back to the Anthem program through the
from other sources than AllClear ID. Will not provide a clear        remainder of the time.
path for a resolution on any of their processes. When I asked
to correct issues with the IRS they had to go " nd" someone          Seems All Clear is being compensated for their service by
who knew something about it. When I spoke to AIG it took at          two different companies, but won't provide the services they
least 30 minutes for them to even understand that they had           have been compensated for.
a policy with AllClear ID and that I had a claim led. No one
out of 4 people could provide me a status of when it would           Their noti cations are junk, and out of date. Certainly
be paid.                                                             wouldn't give my money to them after the subscriptions
                                                                     provided to be expire.




                  Dave Asheroff
February 9th, 2016                                                                     SE
                                                                     November 10th, 2015
Just cancelled my account with all clear.
USELESS                                                              I am registered with All Clear Pro and had not received one
They just called me with info that was 3 months old, and             noti cation regarding credit applied for with my identity. The
acted like interrogation experts.                                    agent at ALL CLEAR ID was less than competent. so I asked
In speaking to me, I was treated like I was a scam artist.           for a supervisor. I was put on hold and then this same person
Use a more reputable company if you feel the need to need            comes back and said she has been waiting long enough for a
this kind of service.                                                supervisor and can't help me any longer and that someone
                                                                     will call me back.. I told her I would hold and she says she has
                                                                     been on hold long enough for a supervisor and that
                                                                     she can't hold any longer. Got no where!!! Not worth the
                                                                     expense to have this company protect your lawn!!
                  Phil A
September 1st, 2015

Because Transunion was the rst to post the fraudulent
inquiry, I was noti ed the same day. I got AllClearID free due
to the Anthem BCBS Breach.
                                                                                       D
                                                                     August 5th, 2015
My primary complaint is that there is no case agent assigned
(no one I can call) and I am pretty much on my own with no           Signed up for the free service after the Anthem breach. I got
help.                                                                a few All Clear emails and then the day after I had a credit
                                                                     pull for new cell service I received an account activity report.
I receive one call (Caller ID said "unavailable") but the caller's   After jumping through hoops which are too comical to go
accent was foreign and was impossible to understand. They            into I still haven't found out what the recent activity was.
left an number to call back.                                         Online or customer service it makes no difference, they have
                                                                     provided me with no useful information. I'm angry and this
Even the paperwork sent to me after I reported the ID Theft          service was free, imagine if I paid for this. What a joke of a
has no name nor number for me to call with questions.                company. Compare these reviews with the reviews on their
                                                                     web site.
De nitely would not renew with them after the free period.




                                                                                       Nancy Rowe
                                                                     July 27th, 2015

                                                                     Ridiculous. After multiple emails, phone calls, and visits to
                  Tom Hayes
                                                                     their website, I am frustrated. Their phone answering system
July 22nd, 2015
                                                                     cannot recognize keyed-in numbers. Their website doesn't
They are a scam, IMHO.... They take money, give little, no,          recognize my new password. I spent over 20 minutes simply
poor service. When an alert did arise, they were not                 trying to nd out what the new message was--it turned out
available... They were 'closed'. I was in Europe, no phone, no       that All Clear nally noticed I set up a new mortgage--several
way to nd out what was up. Lousy service, to cover for               months ago.
Home Depot's oops..... This Bo Holland CEO... gured out
how to make a bunch of money online.....
          Case 5:16-md-02752-LHK Document 432 Filed  03/06/20 Page 48 of 68
                                                  Anonymous Customer
                                                                 July 20th, 2015
                  Tony
July 17th, 2015                                                  Monitors only one credit bureau. Noti cation is not timely,
                                                                 customer service experience is very awkward. Noti cation
The user interface does not provide dynamic information.
Alerts come in via phone. I opened a new account a month         mechanism (voice mail to phone, call back, etc) is like a wild
and a half ago. It took All Clear about 3 weeks to notify me     goose chase.
of this activity. I have now been noti ed three times of this
"new" account.                                                   All of these are deterrents to service.


There are better offerings -this is better than nothing          Compared to other choices available, this service is not
                                                                 worth paying for.




                  K                                                                Dave Knoblock Sr
July 8th, 2015                                                   July 15th, 2015

We received noti cation from AllClear ID back in March that      The "alert system" is so user UNFRIENDLY!! After three
our child may be an identity theft victim. We followed their     phone calls to try to get information about an "alert", They
instructions and immediately sent in all of the requested         nally told me of a new loan account that had been set up.
documents to allow Transunion/AllClear ID to investigate the     The account IS legit, but it was set up about a month ago.
situation further...but it all goes cold from there.             Someone could have set up loan in my name falsely and I
                                                                 would NOT have known for about a month!! NOT very good
AllClear ID told me that TransUnion handles these                "service"!! I could NOT recommend All Clear to anyone!
investigations and I should hear from them with updates on
our case. When I didn't hear from them, I called TransUnion
directly. TransUnion said they can not help because they
utilize a company outside the US called Serco Global to work
as their ID Restoration Specialists. I was told I had to speak
with their Serco Global reps for any updates on our case.                          Etta Warman
                                                                 June 24th, 2015

Serco Global is of no help though either. When you call their
                                                                 This company belatedly emails me whenever I used my credit
number (1-888-248-1987), you get a strange automated
                                                                 card. I also got them free from Home Depot.
message that identi es the business as AllClear ID and says
something like 'unfortunately we have been unable to reach
                                                                 Yesterday, I had a voice mail saying,"Christine Torres, this is
you at the phone number you provided'...you can then go
                                                                 the Dallas. County Court System and a civil and criminal
ahead and leave them a voice message after this outgoing
                                                                 summons will be issued for you this week. We are calling to
message ends but there are no options to stay on the line
                                                                 verify where you would like to be served. The summons will
and speak to anyone. The return calls (when I actually got
                                                                 tell you the time (message ran out)."
one) would come the next day from a Serco Global rep
                                                                 I pressed Call Back on my iPhone (my name is not Christine
outside the US (speaking pretty broken English).
                                                                 Torres - not even close!) , and the callback was answered by
                                                                 AllClearID! The callback number (855-434-8077) is the
Each time Serco Global decided to return my call, I would be
                                                                 number they provide to call if you have problems.
given some promise of action. Sometimes they would say
things are being mailed to me and I should have it in a week
                                                                 I agree that a class action should be led. AllClear is not a
and sometimes they'd say they'll look into things and call me
                                                                 good company ( although I feel sorry for the customer reps)
right back -but then never do.
                                                                 and if they are pretending to have Court System Summons,
                                                                 that's some pretty serious fraud. The rep said they must have
After Serco Global stopped returning my calls altogether, I
                                                                 been impersonated by someone using that number! How
began calling AllClear ID again directly. Each time I spoke to
                                                                 secure is that?!
the AllClear ID reps, they'd tell me they're escalating our
case and an AllClear ID supervisor will call me back in X
                                                                 I think they'll fake summonses to get scared folks to call, as
number of days (I've never received any such return calls and
                                                                 their customers from the Home Depot breach are about to
it's been at least a month since our case was supposedly
                                                                 expire.
"escalated").
                                                                 Just terrible and unethical. I feel less secure now that before
                                                                 I signed up for this "service".
I could go on and on but I think you get the idea. You're very
much on your own with AllClear ID. That should be their
tagline



                                                                                   SP
         Case 5:16-md-02752-LHK DocumentJune
                                         432       Filed 03/06/20 Page 49 of 68
                                             18th, 2015

                                                                 WORTHLESS
                                                                 I signed up for a new credit card 2 months ago & just
                 Steve                                           received the noti cation of it yesterday. If this had been
June 8th, 2015
                                                                 fraudulent, my new credit card would already be maxed out
ZERO                                                             by a criminal by now.
                                                                 When I called All Clear about this, they said that their policy
Similar story to many others. Following the Anthem breach I      is to report it to me within 2-8 weeks. What good does even
was able to sign my family up with minor dif culty. A month      2 weeks late do. Criminals move faster than that.
or so later they agged suspicious activity on my minors SSN      Also the customer service rep from All Clear said that Credit
that they could not discuss with me. The told me that I would    Inquiries are reported within 24 hours. When I asked why
be contacted by Transunion within a week, and a fraud            they didn't tell me about the credit inquiry that I saw on my
specialist would be assigned to our case. A month later I        Experian from 2 months ago, she replied that they use
called to nd out why I hadn't heard anything. I was told that    Transunion exclusively. What good does that do? The
Transunion was backlogged and they would move my claim           criminals aren't limiting themselves to only attacking
to the top, I would hear shortly. After not hearing anything,    companies that use TransUnion.
we are three months into this. As of my call to them today,
they have changed the protocol for dealing with activity on a
minors account. They did so without notifying me. I full
expect they are going to change the protocol for the next 2
years until anthem is done paying them.
                                                                                  Jeff
                                                                 June 1st, 2015
I have email correspondence from this entire process. The
customer rep I spoke with this time was at out lying to me.      ABSOLUTE ZERO
When I called him on it and referenced the emails that I have    After my wife just setup account and used her voice to
in hand, he said that it was my fault for not following the      create a unique ID, I added my phone number and their
instructions properly. The original instructions state that a    system called me to verify it. I had to provide the voice print
Transunion rep would be in contact with me. Now I am being       veri cation phrase - supposedly in my wife's voice. We don't
told that I have to send a bunch of personal information         sound anything alike but it accepted my voice anyway.
about myself and my child to Transunion by certi ed mail.
This will initiate the beginning of the investigation.           We also got this free from the Home Depot breach.


Basically you may as well run checks on yourself and your
children on your own. It's basically the same end results with
less frustration and less time spent on the matter.

                                                                                  Seriously not Surprised
                                                                 June 1st, 2015

                                                                 AllClear ID/PRO company is completely overrated. I have the
                                                                 same horri c stories like everyone else. Athem
                                                                 recommended this company and it has been a journey to say
                 helpmenorm@gmail.com
                                                                 the least. Supposedly AllClear ID found some suspicious
May 28th, 2015
                                                                 activity under my minor child name. Once I received the
My medical insurance company was hacked and provided me          request to submitt mine and my child's personal information
with AllClear ID coverage.                                       via U.S. mail to a Post Of ce Box. I called AllClear PRO 1
                                                                 month after I mailed those documents to Trans Union. Did I
Home Depot was hacked several months later and offered           get anwhere,absolutely not. I was supposedly speaking with
AllClear ID coverage.                                            investigators who are dedicated to assist you. I even had on
                                                                 of there investigators tell me that "my documents may have
When I submitted my request to All Clear they gave me a          been intercepted, that is why they have no information that
phone number to call saying that I was already enrolled but      Trans Union received them",what!!!!!! I nally researched the
could extend the coverage. I called the number. After            internet and located a phone number to Trans Union and the
explaining the situation 3 times to the person who answered      representative provided me with my le#. Once he gave me
the phone, they got a supervisor who was pushy, did not          my le number he then instructed me to call the Trans Union
listen, was condescending and said it was Home Depot's           Fraud Victim line 1-800-680-7289. I provided my le number
problem. She could not understand that All Clear told me to      and the representative acknowledged receipt of what I sent
call them.                                                       them on 04/24/2015 and my minor child is under the fraud
                                                                 prevention alert until he is 18. Now why when I called
I'm sure I'm not the only person in this situation. The people   AllClear PRO today there records do not show any response
answering the phones at All Clear have no idea how to            from Trans Union is beyond belief. Reach out to the VP of
handle it.                                                       AllClear ID/PRO Jamie May,823 Congress Ave,Suite 300,
                                                                 Austin, TX,78701 regarding your dissatisfaction.
         Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 50 of 68


                 Doug
May 28th, 2015

Who did the write up on AllClear? I am part of the Anthem                            Some Guy
security breach and Anthem chose to use AllClear. All Clear         May 28th, 2015
blows huge chunks. I've had several ID issues including my
minor child.                                                        AllClear takes several weeks to alert you AFTER an account
                                                                    has been opened. At that point it's way too late and the
My issues:                                                          damage has been done. I will never ever pay for AllClear
 rst one on April 4                                                 services as they are a cheap service that has no true
second one on April 17                                              protection noti cations.
third on May 17

I rec'd calls from All Clear, asked for and told an investigation
has started. Only recently did an investigator (supposedly an
investigator) call. Now, when I signed up, All Clear recorded                        Giant
                                                                    May 21st, 2015
my name and a security phrase. They tell you it WILL BE
played whenever they call. And for each 'initial' call on the       Thanks Anthem for signing up with a total bottom feeder
issues listed, they did play the recordings so I know it is All     company! AllClear is pitiful. Put this stuff online so we don't
Clear. However, when this 'supposed' investigator called, no        have to suffer through pitiful phone methods. Have alert but
recordings. I was told they do not have that in their process. I    can't get to it. Like so many other reviews their pitiful system
insisted I need to verify their identity but all they did was       doesn't recognize the phone number I entered. Even though I
press me for mine. I con rmed later via customer service a          am looking at what I entered on phone LCD it says invalid
call was made but can't get them to engage. Appalling               area code. Tried cell phone. System recognized phone
service.                                                            number I entered (yes same one I entered on land line). But
                                                                    still can't get to alert. WORTHLESS!
My daughter has been breached on her ID. They asked me to
send in several PII pieces of info like my state ID, copy of her
SS card. All via snail mail (nice and secure right?). That was
back on May 11. TransUnion called to see if I had questions.
They were alarmed when I said I have no info on the breach.
I mailed my info as requested but nothing further. All Clear                         Ellen
was supposed to send me details of the breach and inform            May 21st, 2015
me a lock was placed on my daughters credit until age 18. I
asked TransUnion if the lock is on and they replied no. They        I am in the same boat JJ below with Anthem. I was noti ed
are waiting on me.                                                  my sons information is in trouble. They want me to send
                                                                    copies of SS card, birth cert. etc. I am so not comfortable
I've used a few of these credit monitoring companies and            with this. Where do you stand?
while I was not impressed with a couple, they look stellar          Thanks,
next to All Clear who, in my view, look like they operate a
clown car.



                                                                                     Pat
                                                                    May 19th, 2015

                 Richard                                            Agree with everyone elses that was impacted by Anthem
May 18th, 2015
                                                                    breach - AlClear is a joke and totally worthless. We need to
Yet another Anthem breach victim here. All the other                get invovled in a class action suit against Anthem for a)
reviews match my experience. This is garbage. Anthem                failing to have safeguards even though their own IT team
probably got this service cheap just so they could state that       advised them of the need b) failing to provide appropriate
they protected their victims. This protection is a joke.            protection for those impacted c) committing fraud by
                                                                    informing those impacted that they have 24/7 credit
THE PROVIDED ALLCLEAR ID "PROTECTION" DOES NOT                      monitoring coverage. It is interesting them have protection
WORK. YOU ARE STILL VULNERABLE TO IDENTITY THEFT                    for medical information and it wasn't impacted but couldn't
RISK BROUGHT ABOUT BY THE ANTHEM AND HOME                           extend it to all your personal data. Cheap, cheap, cheap.
DEPOT DATA BREACHES. IF YOU ARE TRULY
CONCERNED ABOUT IDENTITY THEFT, YOU MUST BUY IT                     Per AllClear they only use ONE credit bureau to search for
YOURSELF FROM A REPUTABLE COMPANY WITH YOUR                         activity: TransUnion. Hey there are THREE credit bureaus.
OWN MONEY.                                                          What about those? They also subscribe to only do a once a
                                                                    month sweep. Costs to much to actually have daily
         Case 5:16-md-02752-LHK Documentmonitoring
                                         432 Filed       03/06/20 Page 51 of 68
                                                   hence the weeks before notifying of activity on
                                                                     account. AllClear has no means for you to access your alert
                                                                     without taking a day off from work to call them in person
                 Jim E                                               during their business hours. Completely worthless company.
May 18th, 2015

Terrible. A huge waste of time. There is con icting info on
Anthem site and AllClear site. Anthem says each adult must
enroll individually. Apparently AllClear expects everyone to
enroll on same form. Got a enrollment con rmation, non for
wife. Called customer service who told me wife was manually                             JJ
enrolled, still no con rmation e-mail. Got phone call saying         May 12th, 2015
wife has allerts, I don't. Supposed to return call. The
automated answer asked for last SIX of ssn. Yeah, I suspect          Terrible so far!
phsing, but who knows??? Dismal!
                                                                     I was alerted to the possibility that my minor child may have
                                                                     been a victim of fraud. Since that alert, I've been running in
                                                                     circles and getting nowhere with this company.

                                                                     They do not use just one main, veri able phone number or
                 LD                                                  mailing address. I eventually discovered that they outsource
May 4th, 2015                                                        to a company called Serco Global and that company's reps
                                                                     barely speak English. One rep asked me for our address and
Agree with other reviewers, took us from Dec until March to          then wanted me to spell out our state for him *sigh*.
get properly signed up; found out we had a 'potential' fraud
situation and have been working ever since to try to get             I have to agree with the other reviews- I don't feel secure
someone to tell us what that means. Finally got a letter from        with my family's sensitive information in the hands of such
Transunion stating "we have taken steps to protect identity"         incompetence.
why? what happened? when? by whom? No answers. And,
what does it mean "taken steps"??? No answers are provided,          Anthem touted that we would be taken care of by this
just letters in the mail giving us more questions and                company in the event of a problem. What a crock!
confusion. Dif cult to get anything but generic answers on
phone. I will start phone calls again on Monday. I also agree
with previous customers, AllClear phone support writes up
problem, gives a problem/con rmation #, says to wait 3
business days for call back; call never comes; I re-call...
(repeat process...) I almost feel less secure with all my                               Greg
personal information in their hands. I was hoping AllClear           May 4th, 2015
would be a stress reliever; it has been anything but... I hope
this company and the process gets better. I wish I felt as           I receive a call and a text message telling me there is activity
secure as I was initially led to believe I would be.                 on my credit. It turns out I opened an account 5 weeks ago.
                                                                     That is not fast or quick at all. AllClear unks its rst test
                                                                     with me.




                 IF
May 1st, 2015                                                                           Mark Regan
                                                                     April 30th, 2015
AllClear is not worth it (even if it's free). I actually feel less
secure with my info in their hands. Just a few problems I            This company is TERRIBLE. My private con dential data was
have with them: They don't list a customer service email, just       stolen from my insurance company, Anthem, and Anthem
a phone number...we all know how fantastic it is to call a           paid All Clear ID to deal with me over THREE months ago
support line and speak with someone who doesn't have a               and All Clear ID STILL refuses to provide any services
clue. I recently received an email from them requesting              whatsoever to me, even after my US Senator wrote a letter
additional information for my account...I tried to update the        to Anthem on behalf of the 770,000 victims of the identity
info (SSN) three times on their website, and in the process          theft from my state.By not providing any services
got numerous (at least 4) "we're sorry, try again" later             whatsoever to the 770,000 VICTIMS in my state, All Clear ID
messages at various stages, had to go through an exhausting          is making MASSIVE pro ts for providing NO services after
login procedure each time which includes a phone call                being contracted by Anthem to do so.All Clear ID's
veri cation (and full number with an animated red circle             employees refuse to properly identify themselves, refuse to
displayed on the site), had my pin read out loud over the            connect callers to their supervisor on request, refuse to
phone by their automated system (for anyone nearby to                disclose the city they are in or their employer's corporate
hear), and had my FULL social security number displayed on           name and location or agent for service of process.Yet they
               Case 5:16-md-02752-LHK Documentask
                                               432      Filed 03/06/20 Page 52 of 68
   my computer screen for no less than seven minutes (for
                                                  us VICTIMS for OUR social security numbers and
   anyone nearby to see). Just in case you were wondering, no I               addresses and date of birth and other personal information
   never was able to update my account (maybe for the best).                  when we have NO CLUE who we are speaking to when they
   To add to this awesome experience, I tried replying to the                 call us, or when we call them.They often hang up on me when
   original message for help...but it was a "donotreply" address              I ask to speak to their supervisor. They have NO problem
   of course, then I tracked down a previous email from them                  resolution department, no ombudsman, no customer service
   that had a convenient "don't hesitate to contact us directly               manager, no administrative liaison. The employees speak
   at" and listed a support email address...I've tried that address           with foreign accents and are likely in another country as they
   twice, each time resulting in a "Mail Delivery                             apparently have never had any training in American call
   System...delivery failed...Recipient address rejected:                     center industry "best practices" or active listening skills or
   undeliverable address" message. Pretty impressive.                         problem resolution skills.This company is apparently an
                                                                              organized criminal enterprise engaging in deceptive practices
                                                                              on a massive scale. Even the NSA and CIA and White House
                                                                              will let you speak with a supervisor if you have a complaint
                                                                              about their employee -- NOT All Clear ID.There is NOTHING
                      Mike and Mary
                                                                              about this company that would merit even a 1 rating on a
   April 30th, 2015                                                           scale of 10. They are with absolute certainty worthy of a
                                                                              ZERO score.Anyone who would like to join in a class action
   This Company is a JOKE I have been trying to enroll my                     lawsuit against this company and Anthem Health is welcome
   family for 3 weeks.Leave a message they will call you back in              to contact me.
   3 days. Passwords to enroll DO NOT WORK




                                                                                                 brreed@aol.com
                      Oscar                                                   April 29th, 2015
   April 28th, 2015
                                                                              Unable to sign on to the website. I can enter name and
   I received one year free membership to this company from                   password. Phone rings. I enter my 4-digit password. Am told
   Home Depot. Only three months later I was victim of                        "I didn't hear 4 digits". Called several times to report this
   Identity Theft, two accounts were opened under my name                     problem but after several days it is still happening.
   but I still keep receiving a monthly email from AllClearID "No
   suspicious activity detected". Really?!I have tried to search
   for a contact information and the only thing is a physical
   address in their website. No online or phone customer
   service?I had to do all by myself, contact the credit grantors,                               Tom Neff
   check my credit reports, le police reports, dispute                        April 20th, 2015
   discrepancies, etc.Incredible, what a ripoff. I will never pay
   this company for any kind of protection.                                   I got free service from Home Depot breech. Got an alert but
                                                                              it was painful trying to retrieve it. Their system didn't
                                                                              recognize my phone inputs. No option to retrieve from the
                                                                              Internet. I certainly wouldn't pay for this service.




                                                               «      1   2      3    »




                                      We're on a mission to empower consumers to make the best decisions and connect con dently with
                                      companies that deserve their business.



Resources                                                   Company                                          For Businesses
News                                                        About Us                                         Claim Your Pro le

Write For Us                                                Our Promise                                      Product

How We Rank                                                 Our Team                                         Pricing

Af liate Program                                            Contact Us

Guarantees / Warranties                                     Careers
              Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 53 of 68
Trusted Reviews

Fundraising Opportunities

All Categories




© 2020 BestCompany.com LLC - All rights reserved Privacy Policy | Terms
              Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 54 of 68




                       AllClear ID
                       1.0                              4.6              Compare
                           113 User Reviews       Overall Score




                                                              Pro le Not Claimed
BestCompany.com is trying to work directly with this company to verify the accuracy of the information on this page. Thank you for your
                                           patience as we make sure we’re getting it right.

                                                          Are you a representative of this company?


                                                                    Claim this Pro le




  Company Details
  Price                                                                                                                      $14.95/Month

  Insurance                                                                                                                      $1 Million

  Time in Business                                                                                                                16 Years

  Number of Reviews                                                                                                                      113

  LAST UPDATED: FEBRUARY 14TH, 2020




Founded in 2004 and headquartered in Austin, Texas, AllClear ID provides identity protection services to organizations, businesses,
individuals, and families.

AllClear ID identity theft monitoring and credit monitoring services include identity repair, identity theft monitoring, phone alerts,
AllClear investigator support, identity theft insurance, lost wallet protection, and ChildScan monitoring.

The company is also partnered with the National Cyber-Forensics & Training Alliance (NCFTA) to provide enhanced identity theft
protection.




Top Ranked Companies


           #1   NortonLifeLock
                                                                                                       View Pro le     |     Visit Site
           9.9 Overall Score   4              (935)




           #2   IdentityIQ
                                                                                                       View Pro le     |     Visit Site
           8.6 Overall Score   4.1              (301)




           #3   Complete ID
                                                                                                       View Pro le     |     Visit Site
           8.4 Overall Score   3.7              (407)
             Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 55 of 68
    The Good
    Monitoring Services

    Identity Theft Insurance

    CISSP Certi ed

    Simple Enrollment Process

    Resource Center


Monitoring Services
AllClear ID works to protect its customers' identities by offering a number of monitoring services, including monitoring of credit reports
from all three major credit bureaus (Equifax, Experian, and TransUnion), nancial account monitoring, social security number monitoring,
and ChildScan monitoring.

If suspicious activity is detected, AllClear ID has the ability to place credit freezes and issue fraud alerts to the customer. In the event of
child identity theft, AllClear ID will send an alert to the child’s parent/guardian, conduct a full investigation, and will help repair the
child’s identity.


Identity Theft Insurance
If a customer of AllClear ID becomes a victim of identity theft, they will be covered by the company's $1 million identity theft insurance
policy, which reimburses customers for expenses and nancial losses related to the theft, including up to $10,000 in lost wages. AllClear
ID also offers lost wallet protection services.


CISSP Certi ed
AllClear ID is a Certi ed Information Systems Security Professional. To earn this certi cation, companies must have several years of
experience and pass the CISSP exam.


Simple Enrollment Process
The company does require customers (those who are 18 years or older) to enroll in order to obtain identity theft protection services
including identity repair, however, the enrollment process appears to be fairly simple.

In terms of enrollment, potential customers, are asked to select a protection plan and create a pro le. The initial enrollment form also
has a section for consumers to add in a promotion code.

Those who are employed by businesses and organizations that have paid for AllClear ID’s protection service can get full identity theft
protection coverage that includes everything from credit report monitoring to data breach response protection and identity theft repair
by enrolling with a company code.


Resource Center
AllClear ID's website offers an online resource center for that all website users can visit. This resource center covers topics revolving
around fraud resolution, investigation, protection tips, child safety, credit, fraud alerts, online safety, tax fraud, and more.




    The Bad
    Limited Recovery Services
    No Online Purchases

    No Antivirus Software


Limited Recovery Services
AllClear ID's restoration services are limited to nancial identity recovery and lost wallet assistance. The company's identity theft
protection service does not include medical, criminal, or tax identity recovery services to those who have fallen victim to identity theft.

Additionally, it is unclear whether or not AllClear ID has the policy to help individuals with pre-existing conditions or utilizes the limited
power of attorney.


Limited Website Information
              Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 56 of 68
AllClear ID does not appear to provide enough information on its corporate website regarding its identity theft protection services. In
order to obtain more information about AllClear ID's theft protection services, potential customers must ll out an enrollment form or
reach out to the company directly.


No Antivirus Software
The identity protection company does not provide its customers with antivirus software to protect sensitive data on their personal
computers.

Meanwhile, there are many other companies in the identity theft protection industry that do provide antivirus software to their
consumers. Those interested in AllClear ID services should take this into consideration as they will have to purchase their own
protective software if they enroll in this company’s security services.




   The Bottom Line
AllClear ID is CISSP certi ed, offers several monitoring services including credit monitoring, nancial account monitoring, social security
number monitoring, and ChildScan monitoring, and provides customers with up to $1 million in identity theft insurance for lost wages as
well as lost wallet services.

The company is also partnered with the National Cyber-Forensics & Training Alliance (NCFTA) and has a simple customer enrollment
process. Additionally, AllClear ID provides customers with phone alerts and an online resource center.

Unfortunately, AllClear ID does not appear to provide potential consumers with much website information regarding its identity
protection services. To obtain more information about the company's services, potential consumers have to ll out the enrollment form
on AllClear ID's corporate website or contact the company directly.

Additionally, AllClear ID's identity recovery services are limited and the company does not provide customers with any antivirus or
other protective software for any devices. Those interested in AllClear ID's services are encouraged to view recent AllClear ID reviews
and ratings before deciding to enroll.

View Best Identity Theft Companies



   Are there any inaccuracies in this review? We take our accuracy very seriously and would love your feedback. Give feedback here.




  WHY CAN I TRUST BESTCOMPANY.COM




User Reviews                                                                                                                    Write a Review


STAR RATING                     REVIEW BREAKDOWN                               SENTIMENT CRITERIA

                                5                                   1%                                Value for your money

1.0                             4
                                3
                                                                    4%
                                                                    0%
                                                                                               Quality of product or service
                                                                                                           Customer service
                                2                                   2%                           Company trustworthiness
              113 Reviews       1                                   94%




      Search within Reviews                                                         Filter by: All Reviews             Sort by: Recently Added




                      Eric Rogers                                                            Johnny
   April 20th, 2015                                                       April 20th, 2015

   great customer service however - I received an alert from All          Home Depot breach no cost credit monitoring contractor
   Clear about activity on my account - only to nd out they               AllClear ID; 855-252-0908 HomeDepot #1, AllClear ID #2.
   had just discovered a new credit card account in my name -             HomeDepot is liable for not qualifying the service contract.
   that I had opened 30 days ago.30 days is not exactly "on the           AllClear is fraudulently reporting payment activity
   ball"                                                                  (Transunion only) as "Monitoring". Like many reports here, I
         Case 5:16-md-02752-LHK Documentopened
                                         432 a line
                                               Filed     03/06/20 Page 57 of 68
                                                    of credit, made 1st payment, an many weeks
                                                                  later, got an alert. Current Home Depot ticket #54074851
                                                                  on event. Phone call to AllClear, they hung up in defense, to
                                                                  my carefully thought challenge, "if I had not opened the line
                   Joan                                           of credit myself, the thief would not make a payment, that
April 17th, 2015                                                  triggered the alert, the line of credit would quickly be
                                                                  drained, hence AllClear's fraudulent service claim, no
Useless, Anthem breach victims given one year for free, can't
                                                                  monitoring, just limited reporting/feed. I think a smart
get through automated system. It does not "hear" the phone
                                                                  professional would easily pick up this case, these two
number you enter so you can hear your alerts!
                                                                  company's should be made an example of, class action, on the
                                                                  publics behalf and current state of personal and nancial
                                                                  information breaches everywhere. AllClear backed to wall,
                                                                  claims an original alert (somewhere), while HomeDepot is
                   Chris
                                                                  still reviewing, weeks later. My event claim, was posted on
April 15th, 2015                                                  AllClear's customer support survey as well.

Absolutely horrible service. The system alerts you months
after an inquiry via email, and requires a very frustrating log
in procedure. Their website is useless. The computer system
does not recognize entered phone numbers no matter how
fast or slow you type them, and numerous requests for a                              Dave
changed password returned with the message "This data key         April 15th, 2015
is no longer valid". Useless.
                                                                  This service is very poor and would not use this company. I
                                                                  get email alerts to call about problems call in on their system
                                                                  and told there is no problem. This happens over and over
                                                                  with no contact or resolution. I have been on hold over 30
                                                                  minutes to talk to live person no one EVER comes to phone.
                   FDR
April 14th, 2015
                                                                  No idea if there is an issue or just such poor process and zero
                                                                  customer support. Find better service.
There registration computer doesn't work requiring multiple
requests for some to activate service. They said this is a
known issue. They don't know why and cannot troubleshoot.
Solution is keep trying... it might go through.
                                                                                     Sam S.
                                                                  April 13th, 2015

                                                                  No matter how many times I enter my PIN the voice says "I
                                                                  did not detect 4 digits" then the voice sounds like a psychotic
                   Stephen
April 13th, 2015
                                                                  robot under water. I "believe" the alert was for an account I
                                                                  opened about three months ago but I have no way of
Twice have received e-mail stating to call customer support       knowing since alerts are not available online and they can't
about my account. Both times, even though my phone was            detect my phone.
good enough to call them, there system would not recognize
the tones my phone gave out. Used my cell phone and both
times it said "There is no activity on your account" Why send
me an alert if there was nothing to report? Unable to nd
contact number to talk to a human being. This company is                             Rob
worthless. I would never have used them if I had to pay. Got      April 13th, 2015
them in the Home Depot breech. Get what you pay for!
                                                                  Constant e-mails and phone calls from AllClearID about
                                                                  activity on my account... but the only way you can get the
                                                                  details is for AllClearID to call you back on a registered
                                                                  phone. And that doesn't actually work. If you call the number
                                                                  in the e-mail, you're told they will call you right back... but
                                                                  that doesn't happen. Instead, you get a duplicate e-mail. If
                   Mike B
April 9th, 2015
                                                                  you try using their web site, it fails to dial your number. And
                                                                  the only option under "Support" is postal mail. This is
I joined All Clear thru the Anthem BC hack. Enrollment was        obviously a bottom-feeder low-cost company used by big
very easy. However, since my ID was stolen and used to le         corporations that have been hacked and want to give lip
phony tax returns, i have not been able to get an All Clear       service to identity protection. As a practical product, it's
investigator to call me (3 days). The Customer Support            worthless.
         Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 58 of 68
people are very nice, but acknowledge that there enough
staff to respond to the demand. Don't get your hopes up that                       CM
Anthem or Blue Cross will help you out                           April 9th, 2015

                                                                 While registering I accidentally typed my phone number in
                  george ayres
April 9th, 2015
                                                                 wrong. There was no way to x is online, so I called customer
                                                                 support. I don't want them calling a stranger about my
It's impossible to call allclear, no costumer support!!          identity! They said they would "escalate my request to
                                                                 change the phone number" and that someone would call me
                                                                 back. Two weeks later it had not been changed and no one
                                                                 had called me about it. I called them. They said they would
                                                                 "escalate my request to change the phone number."
                  Bob F                                          Apparently they are not able to contact the mysterious
April 8th, 2015                                                  people who manage my identi cation information in their
                                                                 own system. I now feel that since they'd call a stranger about
I signed up for this service for free via home depot in
                                                                 my identity information, my identity is LESS secure than
December. Back in January I got a new American express.
                                                                 before I signed up. That's some system they have there when
Allclear did not contact me or notify me of the new account
                                                                 you can't even change your basic identity info with the
until 3/23/2015. That kinda sucks. Three months it took for
                                                                 people monitoring your identi cation information.
them to notify me a new account had been opened in my
name. I would not recommend this service.




                                                                                   michaela
                  David
                                                                 April 8th, 2015
April 8th, 2015

                                                                 I had my social security number stolen, contacted them, got a
All clear pro did not detect that my identity had been stolen
                                                                 code and no one ever called back. I had to do everything on
to le a fraudulent tax return. It took me several days to nd
                                                                 my own. I don't know why these people charge anything.
a number that I could call to let them know about this. The
customer "support" person I got through to was remarkably
poor, unsupportive, unempathetic and disinterested. Still
waiting for a call back.


                                                                                   Howard
                                                                 April 8th, 2015

                  Gil                                            if there was a rating lower that 0, I would give them minus
April 6th, 2015                                                  10. 25 minutes on the phone being transferred 5 times then
                                                                 being cut off, a minus 10 is a good score. bye All Clear.
horrible customer service. When you nally get to talk to
someone they tell you someone will call back. They give you
a code so that you know the call back is from AllClear.
Nobody ever calls back. I have spent too much time trying to
 x a simple problem ( they have my email incorrect so I
cannot log onto all clear pro. These people are in business
                                                                                   ellen
selling service to large companies that have had security
                                                                 April 6th, 2015
breaches in order to pacify the customer who's info was
stolen. They clearly don't give a hoot about individual users.   Customer service promised a call back from an inspector to
stay away.                                                        x a problem for us, in a few days, never got one. Called
                                                                 again and still waiting for a call back. Opened a new credit
                                                                 card and have no idea if and when they will call me with an
                                                                 alert! Wondering if this is worth anything at all? I gave them
                                                                 a 2 for the politeness of the representatives, but I want more
                  Renee Hughes                                   than politeness from a company suppose to monitor my
April 3rd, 2015                                                  credit etc.

AllClear's representatives gave me con icting information as
to when a fraud specialist would be calling me after the IRS
informed us of fraud. To date no fraud specialist has called.
Very disappointing.
                                                                                   Matt K
                                                                 April 2nd, 2015
          Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 59 of 68
                  chuck                                            It took 10 days for AllClear ID to see new credit opened in
April 2nd, 2015                                                    my name. My previous credit monitoring service reported
                                                                   new credit to me in a matter of hours. Now I'm told to call
have a alert said they would investigate call me in 72 hrs. this
                                                                   some number - Why not just send me details in the email?
was last week never got a call back,NOT GOOD.
                                                                   Looks like AllClear ID is way too slow to be valuable.



                                                                                     Tom Lawrence
                                                                   April 1st, 2015
                  Dan
April 1st, 2015                                                    I am not sure why others are having problems signing up and
                                                                   verifying. I just signed up with an activation code from
Got this following the BCBS hack. In my opinion it is
                                                                   Anthem. I was able to sign up myself my wife and my inlaws
worthless. Logging on is dif cult, and after you do there is
                                                                   with no trouble. So far so good.
absolutely no information available. I opened a new credit
card account and never heard from them. So really the only
service that might be provided is the million dollar insurance,
although I am not overly con dent that they would not
wiggle out of payment in some way should I ever need it!
                                                                                     Gil Hollander
                                                                   March 30th, 2015

                                                                   Horrible customer service. There aren't any phone numbers
                                                                   listed on their site even though they say to contact them
                                                                   immediately if you have a problem. I have reached them by
                  Bill FL                                          using the sign up number from Blue Cross. Three times I was
March 30th, 2015                                                   promised a call back and given reference codes for the call
                                                                   authentication. Its been over a week and not one call. My
Unfortunately, no rating less than zero. Completely useless,
                                                                   issue is that the email i provided was entered incorrectly and
Unable to get past the automated attendant. A check with
                                                                   I cannot log on. The call center cannot change this so like the
the credit services show no unusual activity. Logging on is
                                                                   previous review you just wait and fume over their lack of
next to nearly impossible. Do not recommend this as any sort
                                                                   communication. Stay away.
of credit security.




                  M.Newton
                                                                                     Troy Earnest
March 27th, 2015
                                                                   March 26th, 2015
Worst !!!!!! First off customer service representative are
                                                                   Thought I'd add my recent experience to the list. After
absolutely worthless at helping. I had an issue arise with
                                                                   registering my account about a month ago (due to the
creating a log on and have been waiting for a Week to have
                                                                   Anthem hack), I needed to re-establish a credit line that was
tech support call me back and still no call. I think it's
                                                                   closed due to inactivity. Within a couple of days, I received
absolutely ridiculous to have to wait around for them to call
                                                                   an email from CreditKarma alerting me of "new activity."
you esther than providing a number for you to call them and
                                                                   Since I knew I had done this, I thought nothing of it and
get your issue handled right then and there.
                                                                   deleted the email. TWO AND A HALF WEEKS later, I
                                                                   received an email from AllClear alerting me of "new activity"
                                                                   on my credit le. I called in, going through all the voice
                                                                   prompts and buttons to push to hear the same message
                  Erika Repka
                                                                   CreditKarma had made me aware of long before. I nd it
March 26th, 2015                                                   very troubling that a free online credit score service is on top
                                                                   of activity faster than this one. My conclusion? By the time
Not pleased with AllClear. When you log into your account,         this company does get around to informing you of suspicious
no information on your credit is provided. I cannot view my        activity, your accounts will be AllCleared!
current credit accounts to determine if my identity has been
compromised.
When you click "contact" link for assistance, you are just
brought to a facts page. I believe this is poor service & am
highly dissatis ed.
                                                                                     Michael Stine
                                                                   March 25th, 2015



                  Mandi
         Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 60 of 68
March 24th, 2015
                                                                   I received a call from you saying there was an alert on my
This by far the worst protection agency I have ever dealt          account. The automated system did not work and when I
with. First off you have to hunt and search for a number to        called the phone number that was left on my message, I was
contact about issues and then the customer service                 told someone would call me in 3-5 business days. This is
representative are absolutely worthless at helping. I had an       terrible customer service. If there is an alert, I should have
issue arise with creating a log on and have been waiting for       been told what it was immediately. I should not have to wait
four days to have tech support call me back and still no call. I   3-5 days.
think it's absolutely ridiculous to have to wait around for
them to call you esther than providing a number for you to                         Danny
                                                                   March 23rd, 2015
call them and get your issue handled right then and there.
After this I will not be renewing their service once time is up.   Glad to see I'm not the only one who things AllClear ID is
                                                                   worthless. I too thought that the web interface is extremely
                                                                   unhelpful, the service is slow to react, and the phone pin
                                                                   requirement is both antiquated and not even really secure
                                                                   against anyone that knows what they're doing.
               Christopher
March 19th, 2015                                                   I actually got a "hit" this week, and it was so ridiculous I
                                                                   actually laughed out loud. Here's the breakdown:
I got affected by the Anthem breach and was given this
useless free account. Logging in does absolutely nothing. It       1. On March 18, 2015 I received the standard voicemail from
doesn't show you any accounts. It also has the most annoying       AllClear ID: "You have one alert waiting for you. You may
feature I've ever seen on any product in the history of the        review this alert by calling 855-434-8077"
internet. When you log into your account it calls your phone
and won't log you in until you enter a pin on the phone. It        2. I dial said number, and am required to authenticate by
does this EVERY time.                                              entering my phone number. I do so, and the automated
                                                                   system hangs up to call me back on that number. (Minor
                                                                   annoyance, I get why they do that in case I'm spoo ng the
                                                                   caller ID)

               QW                                                  3. They call me back, they actually *don't* ask me for my pin
March 19th, 2015
                                                                   (which I found quite hilarious and ironic considering they ask
Ironically, I never signed up for this service, however I          for it on every web login)
Received an email today stating "thanks for completing your
registration!" So theoretically, I could log in and view this      4. The message tells me that on February 23, 2015 (yup,
person's information which they are claiming to protect...         almost an entire month prior) there was activity detected on
fortunately I am not looking to steal anyone's identity.... So     my child's SSN. It doesn't tell me which child (I have two on
seems like a terrible company to me.                               the plan), it doesn't even give me the last 4 of the SSN,
                                                                   nothing.

                                                                   5. Message tells me to Press 1 to speak with a security
                                                                   specialist. So of course I do.
               bw
March 16th, 2015                                                   6. After 10 minutes on hold, I hang up guring I'll call back
                                                                   later when I have more time.
After receiving an AllClear email alert, I followed the
directions in the email and called the 855 number, but the         7. I try calling back later, but of course there's no alert on my
robot answering system would not accept my phone number,           account now, so I'm not even presented with the option of
even though I keyed it in three times.                             speaking to a specialist for the supposed activity on my
                                                                   child's SSN.
Subsequently, I talked to two different people, both of whom
were totally clueless about why I was calling, acting as if they   What a waste. I can deal with them being slow, I can deal
had never even heard of an email alert.                            with them having a unfriendly user interface, but seriously -
                                                                   if you're going to monitor anything at least give me some
I then sent an email requesting a phone call from someone          information I can use to further investigate! Don't make me
who knows what the alert is about, and suggesting that they        go to other credit monitoring solutions to nd answers. (By
 x the robot problem, and also that they re-train the people       the way, for anyone with young kids, here's a great free
who answer these calls.                                            starting place to determine if someone's used their SSN:
                                                                   https://www.transunion.com/personal-credit/credit-
From the content of the reviews here, it's obvious that            disputes/fraud-victim-resources/child-identity-theft-inquiry-
AllClear has serious issues, and people should probably go         form.page)
elsewhere for fraud protection services.
                                                                   Ironically, by having such a large conglomerate as Anthem
         Case 5:16-md-02752-LHK Documentgiving
                                         432all ofFiled  03/06/20 Page 61 of 68
                                                   its members from the past 5 years access to
                                                                   AllClear ID, it just exposes their terrible service to millions of
                                                                   already ticked off people. I can't see that working in their
                  Chris
                                                                   favor.
March 16th, 2015

The service does not work. We were affected by the Anthem
breach and signed up via their promotional codes. I log in and
I have no access to anything but my pro le. Prior to Anthem
pointing us to AllClearID I signed up with protectmyid.com. I
recently got a new credit card and I have lenders pulling up                       Dino
                                                                   March 12th, 2015
my credit score for a loan. All of these events triggered alerts
with protectmyid.com. All of this I can view and monitor with      Absolutely horrible! They messed up my account upon
protectmyid.com. What did AllClearID trigger? Nothing. No          creation by entering an invalid email address. I have made 5
text messages to my phone. No information after I log in to        phone calls talked to 8 people (2 were supervisors) and not
my account. This service simply does not work. My                  one of them are able to correct the email typo they created!
coworkers are reporting the same issue after enrolling in          Inept. Incompetent. Incredibly poor customer service. There
AllClearID since we all had Anthem.                                is no way they will be able to take care of any real fraud
                                                                   issue. Thanks Anthem for picking the worst of the bunch!
                                                                   Zero for Anthem as well!




                  Michael Watson
March 12th, 2015
                                                                                   Tyler
                                                                   March 10th, 2015
This is the poorest credit protection service that I have ever
used. This site is not user friendly and just sends you in one     Simple ineffective window dressing. Their function is not to
loop after another. Forget this service. It DOES NOT WORK!         protect the consumer. Their function is to protect their
                                                                   corporate clients who hire them. They are the low bidder
                                                                   when an incompetent corporation ( Anthem for instance )
                                                                   loses private information for millions of consumers.



                  Joe Dwyer
March 4th, 2015

Terrible Service. Contact contact them on the phone. Not                           Adi M
                                                                   February 27th, 2015
user friendly. Don't use them. You will be disappointed!!!!
                                                                   I did get alerts where there is any activity with credit report.
                                                                   But the customer service is worst. I think they have
                                                                   quali cation to select for this job, that quali cation is "speak
                                                                   with "nonsense". Total crap. I did not pay for this service, but
                  David                                            I had no other choice I am forced to use this service due to
February 24th, 2015
                                                                   latest data breach from Target and Anthem
These guys are the WORST. Good luck if you have to call
them and talk to someone, been online for over 90 mins. DO
NOT PAY for this service!

                                                                                   Bud Fox
                                                                   February 12th, 2015

                                                                   Allclear does not monitor your credit so if somebody steals
                  David
                                                                   your credit you are out of luck. Worst company I've seen out
February 2nd, 2015
                                                                   of them all and there are a lot of them. I got this free with
Worst service ever. It took 2 weeks for them to call and tell      the Home Depot BS and Allclear is the BS. I still don't know
me about an account that I opened. When I asked AllClear           what they do to protect me. I suspect nothing but collect a
why it took so long, I was told it could take 2 - 8 weeks for      fee from Home Depot for a useless service.
them to let me know cards were opened in my name. Two
weeks is a long time 8 weeks is worthless.



                                                                                   MarkS
                                                                   January 30th, 2015

                  rob
               Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 62 of 68
   January 30th, 2015
                                                                            I got this free because of the breach at Home Depot.
   Have all clear id, complements of the home depot hack over
   the summer. Credit card was used in India, even though I still           Nonetheless, on November 8 someone made three charges
   possess my card, all clear never picked up on this. Also there           totaling $18,000+ on my credit card in France. The third
   are no reports to review, only an email from time to time                charge was even over limit. They attempted a fourth but it
   telling me everything is good to go. I think the company is              was denied.
   bullshit, and was used to make consumers feel safe.
                                                                            AllClearID never sent an alert.

                                                                            What a joke!!



                   David
   January 28th, 2015                                                                       Maureen
                                                                            January 28th, 2015
   This is the worst protection company ever. The mobile app
   will keep knocking you off untill you try 5 times. Then it               AllClearID NOT!!
   won't even let you try. After you enter your pin number it               Today ironically on the same day they sent us our monthly
   automatically closes. You never get to the site. Total                   fraud detection report, we had 6 illegal credit card
   Garbage!!!                                                               transactions 5 to Blizzard Ent, whoever they are?
                                                                            We have had to inconveniently shut down our card.




                   Roger
   January 23rd, 2015                                                                       david L
                                                                            January 15th, 2015
   I applied for a credit card. It was issued and I have been using
   it for over 5 weeks. I just now received an alert from all clear         This company is failing people who most need assurance.
   letting me know that there was activity. Gee a month and a               When I went to sign up for Homedepot's secondary or extra
   half?????? So let me get this right. If someone did take out a           protection,everything I typed was entered on the form
   credit card using my identity I wouldn't know about it for               BACKWARDS! So when I contacted them,they blamed it on
   another month and a half? Unexceptable!                                  my device. I told them I have never had a single problem
                                                                            before,and I tried three different browsers. Also,the
                                                                            Shellshock bug was going around at that time,so I asked if
                                                                            their systems hard been patched yet,and they were
                                                                            completely oblivious to this severe security threat. What a
                                                                            joke this company is.
                   David
   January 9th, 2015

   Every time you try to sign in, it closes on you. There are
   better sites out there, i'd not recommend this one.




                                                             «      1   2     3    »




                                    We're on a mission to empower consumers to make the best decisions and connect con dently with
                                    companies that deserve their business.



Resources                                                Company                                        For Businesses
News                                                     About Us                                       Claim Your Pro le

Write For Us                                             Our Promise                                    Product

How We Rank                                              Our Team                                       Pricing

Af liate Program                                         Contact Us
              Case 5:16-md-02752-LHK Document
Guarantees / Warranties              Careers
                                              432 Filed 03/06/20 Page 63 of 68
Trusted Reviews

Fundraising Opportunities

All Categories




© 2020 BestCompany.com LLC - All rights reserved Privacy Policy | Terms
              Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 64 of 68




                       AllClear ID
                       1.0                              4.6              Compare
                           113 User Reviews       Overall Score




                                                              Pro le Not Claimed
BestCompany.com is trying to work directly with this company to verify the accuracy of the information on this page. Thank you for your
                                           patience as we make sure we’re getting it right.

                                                          Are you a representative of this company?


                                                                    Claim this Pro le




  Company Details
  Price                                                                                                                      $14.95/Month

  Insurance                                                                                                                      $1 Million

  Time in Business                                                                                                                16 Years

  Number of Reviews                                                                                                                      113

  LAST UPDATED: FEBRUARY 14TH, 2020




Founded in 2004 and headquartered in Austin, Texas, AllClear ID provides identity protection services to organizations, businesses,
individuals, and families.

AllClear ID identity theft monitoring and credit monitoring services include identity repair, identity theft monitoring, phone alerts,
AllClear investigator support, identity theft insurance, lost wallet protection, and ChildScan monitoring.

The company is also partnered with the National Cyber-Forensics & Training Alliance (NCFTA) to provide enhanced identity theft
protection.




Top Ranked Companies


           #1   NortonLifeLock
                                                                                                       View Pro le     |     Visit Site
           9.9 Overall Score   4              (935)




           #2   IdentityIQ
                                                                                                       View Pro le     |     Visit Site
           8.6 Overall Score   4.1              (301)




           #3   Complete ID
                                                                                                       View Pro le     |     Visit Site
           8.4 Overall Score   3.7              (407)
             Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 65 of 68
    The Good
    Monitoring Services

    Identity Theft Insurance

    CISSP Certi ed

    Simple Enrollment Process

    Resource Center


Monitoring Services
AllClear ID works to protect its customers' identities by offering a number of monitoring services, including monitoring of credit reports
from all three major credit bureaus (Equifax, Experian, and TransUnion), nancial account monitoring, social security number monitoring,
and ChildScan monitoring.

If suspicious activity is detected, AllClear ID has the ability to place credit freezes and issue fraud alerts to the customer. In the event of
child identity theft, AllClear ID will send an alert to the child’s parent/guardian, conduct a full investigation, and will help repair the
child’s identity.


Identity Theft Insurance
If a customer of AllClear ID becomes a victim of identity theft, they will be covered by the company's $1 million identity theft insurance
policy, which reimburses customers for expenses and nancial losses related to the theft, including up to $10,000 in lost wages. AllClear
ID also offers lost wallet protection services.


CISSP Certi ed
AllClear ID is a Certi ed Information Systems Security Professional. To earn this certi cation, companies must have several years of
experience and pass the CISSP exam.


Simple Enrollment Process
The company does require customers (those who are 18 years or older) to enroll in order to obtain identity theft protection services
including identity repair, however, the enrollment process appears to be fairly simple.

In terms of enrollment, potential customers, are asked to select a protection plan and create a pro le. The initial enrollment form also
has a section for consumers to add in a promotion code.

Those who are employed by businesses and organizations that have paid for AllClear ID’s protection service can get full identity theft
protection coverage that includes everything from credit report monitoring to data breach response protection and identity theft repair
by enrolling with a company code.


Resource Center
AllClear ID's website offers an online resource center for that all website users can visit. This resource center covers topics revolving
around fraud resolution, investigation, protection tips, child safety, credit, fraud alerts, online safety, tax fraud, and more.




    The Bad
    Limited Recovery Services
    No Online Purchases

    No Antivirus Software


Limited Recovery Services
AllClear ID's restoration services are limited to nancial identity recovery and lost wallet assistance. The company's identity theft
protection service does not include medical, criminal, or tax identity recovery services to those who have fallen victim to identity theft.

Additionally, it is unclear whether or not AllClear ID has the policy to help individuals with pre-existing conditions or utilizes the limited
power of attorney.


Limited Website Information
              Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 66 of 68
AllClear ID does not appear to provide enough information on its corporate website regarding its identity theft protection services. In
order to obtain more information about AllClear ID's theft protection services, potential customers must ll out an enrollment form or
reach out to the company directly.


No Antivirus Software
The identity protection company does not provide its customers with antivirus software to protect sensitive data on their personal
computers.

Meanwhile, there are many other companies in the identity theft protection industry that do provide antivirus software to their
consumers. Those interested in AllClear ID services should take this into consideration as they will have to purchase their own
protective software if they enroll in this company’s security services.




   The Bottom Line
AllClear ID is CISSP certi ed, offers several monitoring services including credit monitoring, nancial account monitoring, social security
number monitoring, and ChildScan monitoring, and provides customers with up to $1 million in identity theft insurance for lost wages as
well as lost wallet services.

The company is also partnered with the National Cyber-Forensics & Training Alliance (NCFTA) and has a simple customer enrollment
process. Additionally, AllClear ID provides customers with phone alerts and an online resource center.

Unfortunately, AllClear ID does not appear to provide potential consumers with much website information regarding its identity
protection services. To obtain more information about the company's services, potential consumers have to ll out the enrollment form
on AllClear ID's corporate website or contact the company directly.

Additionally, AllClear ID's identity recovery services are limited and the company does not provide customers with any antivirus or
other protective software for any devices. Those interested in AllClear ID's services are encouraged to view recent AllClear ID reviews
and ratings before deciding to enroll.

View Best Identity Theft Companies



   Are there any inaccuracies in this review? We take our accuracy very seriously and would love your feedback. Give feedback here.




  WHY CAN I TRUST BESTCOMPANY.COM




User Reviews                                                                                                                   Write a Review


STAR RATING                     REVIEW BREAKDOWN                               SENTIMENT CRITERIA

                                5                                   1%                               Value for your money

1.0                             4
                                3
                                                                    4%
                                                                    0%
                                                                                              Quality of product or service
                                                                                                          Customer service
                                2                                   2%                          Company trustworthiness
              113 Reviews       1                                   94%




      Search within Reviews                                                        Filter by: All Reviews             Sort by: Recently Added




                   emilio                                                                Mike Bruemmer
   January 6th, 2015                                                      January 6th, 2015

   I got this company thanks to Home Depot in Sept.14,                    I have never received an alert from this service when other
   since then they have never asked me for any personal                   services have provided me pro-active noti cations.
   information aside from my home phone number.
   I would like to know how can they protect any of my
         Case 5:16-md-02752-LHK Document 432 Filed 03/06/20 Page 67 of 68
accounts if I have never given them any information.
Their website is useless, it shows no activity nor information                    michelle
about your account.                                               January 6th, 2015

                                                                  Signed up after home depot breach. Some guys in Russia are
                                                                  having a blast using all my credit card information all week
                                                                  and I was not noti ed by ALLCLEAR- pretty useless
               Sandy
December 29th, 2014

My husband and I signed up under The Home Depot plan.
My husband got noti cation about an alert on his account.
We called in and it was from when we leased a car 3 months                        Ed R
ago! When the rep said what it was I said that was three          December 22nd, 2014
months ago. He said it takes 4-6 weeks. He said they
                                                                  Signed up through Home Depot. They can't establish alerts
received the alert on Dec. 9. I never did receive a noti cation
                                                                  because they cannot verify my phone number. I only have cell
about the alert though when we called in it was on both my
                                                                  phones so of course they are not going to nd my phone
name and my husbands. So we leased the car on Sept 24,
                                                                  number. When I tried to call their Customer Support I was
they receive the alert on Dec 9 and don't contact us until
                                                                  put on hold for 8 minutes and then I hung up.
Dec 24! That's timely!




               Michelle L
                                                                                  John Rice
December 16th, 2014
                                                                  December 16th, 2014
Just lost my whole review so I'll make this one simple...
                                                                  I signed up for this service since it was free from Home
ALL CLEAR ID SUCKS and discriminates against the hearing
                                                                  Depot. We applied for a mortgage and it never alerted me,
impaired.
                                                                  even though we know there was an inquiry against my credit
                                                                  report. It's actually worse than useless because you think you
                                                                  have protection when you have nothing.


               hmmh53
December 9th, 2014

The service is awful. I received a free identity protection and                   Jake Rubin
credit monitoring through the Home Depot as a part of their       November 24th, 2014
identity protection plan. I have not received any bene ts
                                                                  Horrible, horrible, and horrible......just as all the others have
from them during the last 4 months. The alert is supposed to
                                                                  reviewed about delayed credit response. Would love the
work but seems failing. I purchased a house last month with
                                                                  media to get ahold of this story and run with it. HD is such a
a mortgage of about $400k but they didn't detect it. There
                                                                  joke using this company. I don't know who I am more PO at
has been several queries to my credit when applying for the
                                                                  HD or this joke of a company.
loans, but no alert from AllclearID. Talked to the customer
service in this regard. They said the secondary phone # is
missing in my account, this is why!!
Are you serious? A loan of $400k has been charged to my
account and you avoid to inform me because of a missing
                                                                                  HP
secondary phone no? Why didn't you inform me earlier that a       November 20th, 2014
secondary phone is required!!
I logged in to my account later, no place to add a mandatory      I opened a new loan 3 months ago and a credit check for a
secondary phone number. You can just add few extra phones         new utilities account. NOT a peep from them. Completely
but optional.                                                     useless. Experian alerts informed me, but Clear Id is useless.




               HP
November 20th, 2014                                                               Tracy French
                                                                  November 14th, 2014
I've been with them for 6 months now and STILL CANNOT
establish credit monitoring because they can't nd my phone        Horrible Service. I signed up ne no issues there. Then I
number (which I've been using for 10 years!). I really wonder     applied for a store credit card around 10 AM on Tuesday.
                                                                  Never heard anything all day Tuesday. I called the next day,
                                                                  Wednesday and asked what the deal was. They said they
               Case 5:16-md-02752-LHK Documentwere
                                               432aware
                                                     Filed
   if they can't determine my phone and can't establish credit
                                                              03/06/20 Page 68 of 68
                                                        of the account being opened and could see a
   monitoring what kind of "real" fraud monitoring they can do -                      pending alert. I asked when I should expect an alert and they
   they can't even verify the real stuff.                                             could not answer that but did tell me they go out in batches
                                                                                      of 1000. They said to call back tomorrow, Thursday
                                                                                      afternoon if I still did not get one. So today, Thursday I call
                                                                                      back and they were surprised that they I still have not
                      Robert N.
                                                                                      received an alert. They said not that it's an excuse but since
   November 13th, 2014
                                                                                      the Home Depot deal they have so many alerts going out
   Worse than nothing. Literally took six phone calls to set up,                      that their systems could not handle them all in a timely
   and though it never really worked right they assured me it                         manner. That is garbage. So they just got a ton of business
   was ne. So last month I applied for a new credit card, got it,                     from Home Depot paying for 10s of thousands (if not more)
   and recently started using it. Not a word from AllClearID.                         of subscriptions but their infrastructure can't handle the
   Like I say, worse than useless, as they might give you the                         volume? What good is this? If I was a fraudster who opened
   impression they are actually protecting you.                                       that credit account it would be completely drained by now
                                                                                      three days later. At least I am not paying for the service
                                                                                      because if I was I would cancel immediately.




                                                                          «   1   2     3     »




                                           We're on a mission to empower consumers to make the best decisions and connect con dently with
                                           companies that deserve their business.



Resources                                                          Company                                         For Businesses
News                                                               About Us                                        Claim Your Pro le

Write For Us                                                       Our Promise                                     Product

How We Rank                                                        Our Team                                        Pricing

Af liate Program                                                   Contact Us

Guarantees / Warranties                                            Careers

Trusted Reviews

Fundraising Opportunities

All Categories




© 2020 BestCompany.com LLC - All rights reserved Privacy Policy | Terms
